Title: Memorandum Books, 1791
From: Jefferson, Thomas
To: 


          1791.
          
            
              
                       1791.         Philadelphia
            
            
              Jan.
               1. 
              
              Cutting wood 2/3 etrennes to Printer’s boy .25 borrowed of Mr. Remsen 50.D.
            
            
              
              2 
              
                Pd. wages to  Francis 6.D. board 8.D.} = 26.D.    Matthew 6.D. James 6.D.   
            
            
              
               4. 
              
              Pd. Wm. Clarke, bell hanger on acct. 5.D.
            
            
              
              Pd. for 1⅞ cord wood 10.D. cutting &c. 5/7½.
            
            
              
               5. 
              
              Aitken for a bedstead £3–17–6—coach hire .25.
            
            
              
               6. 
              
              Borrowed of Mr. Remsen 12.D.
            
            
              
              Pd. Robertson the blacksmith 35/.
            
            
              
               7. 
              
              Coach hire .5.
            
            
              
              Recd. warrt. for a quarter’s salary & lodged in bank. viz. 875 D.
            
            
              
               8. 
              
              Recd. of bank a post bill payable to Wm. Lindsay to reimburse him freight of some of my furniture from
            
            
              
                Havre to Norfolk 50.36 } = 200.D.   Recd. in cash by Fras. Seche from bank  149.64   
            
            
              
              Pd. Bradly the tinman 29/9—pd. for broom 2/.
            
            
              
              James hhd. xp. 3.D.—took possn. drawg. room & parlour.
            
            
              
              Begin to dine at home.
            
            
              
              Screws 2/9—hooks 5/—rack to lamp 3.D.
            
            
              
              Cutting 1¾ cords wood 5/3.
            
            
              
               10. 
              
              Repd. H. Remsen for 1¾ cords wood £3–10.
            
            
              
              Repd. him also the 62.D. borrowed Jan. 1. & 6.
            
            
              
              Remdd. post note to Wm. Lindsay as above.
            
            
              
              Billy’s wife (Mrs. Gardener) begins to wash for me @ £20. a year.
            
            
              
               11. 
              
              Pd. Long for a double book press £7.
            
            
            
              
              Gave Mrs. House order on bank for 75⅓ D. in full.
            
            
              
              Gave her servt. 2.D.—pd. for 1. doz. porter 1.D.
            
            
              
               12. 
              
              Recd. from bank a post note payable to Carter Braxton for 116⅔ D. & remitted it to him under cover to Dr. Currie to pay for the horse I bought of him.
            
            
              
              Gave J. Madison ord. on bank for 95.26 D.
            
            
              
              Recd. back from him 23.26 D. overpaimt. our acct. standing thus
            
            
              
                  travelling exp. pd. by him  38.66      price of horse I bought of him £25. Virga.   83.33   paid him  Dec. 26.    Jan. 12.   50 95.26balance returned by him 23.26145.26 145.26  
            
            
              
              James balce. hhd. xp. 9/9. on acct. 9/ = 2.5.
            
            
              
              ¾ cord of wood 4.D. cutting 2/3.
            
            
              
               14. 
              
              Cutting ¾ cord of wood 2/3.
            
            
              
               15. 
              
              ¾ cord of wood 4.D.—James 2/9 + 7/6 = 1.36.
            
            
              
              Long for racks & cross peices to paper press 2.D.
            
            
              
              Cask cyder 1.66.
            
            
              
               18. 
              
              Pd. Francis hhd. xp. 28/7 + washg. 51/9 = £4–0–4.
            
            
              
              Campbell 1. ℔ Imperial tea 2.D.—lock & cocks 7/.
            
            
              
              James 10/ + 5/ = 2.D.
            
            
              Jan.
               19. 
              
              Gave Hiltzheimer ord. on bank for 60.1 D. in full keepg. horses his servts. 1.D.
            
            
              
              Jacob Stine, by Francis. 30. bush. oats £4–4.
            
            
              
              Sheaff. 12. bottles Madeira wine 8.D. cuttg. ⅝ cord wood .25.
            
            
              
               20. 
              
              Pd. for 1⅜ cord hiccory 7.33 D. cuttg. ¾ cord do. 2/3 = .3.
            
            
              
              Pd. ⅞ cord beach 2.5 D. cuttg. .35 D.
            
            
              
              James 9/1 + 13/5 = 3.D.
            
            
              
              Recd. from bank 125.D.
            
            
            
              
              Pd. Billington the taylor in full £14–13–10½.
            
            
              
              Took possn. of ding. room & front room.
            
            
              
              Ingles for cabinetwork in full £4.
            
            
              
              Starr for 2. pr. boots £5–2–6.
            
            
              
               21. 
              
              Pd. Wm. Hamilton for repairs of stable to be chargd. agt. rent £5–16–10 cutting wood .66.
            
            
              
               22. 
              
              For N. York magazine .25 waggoning hay 1.33.
            
            
              
              3. Venetian blinds 15.D.
            
            
              
               24. 
              
              James 9/3 + 13/3 = 3.
            
            
              
               25. 
              
              Mendg. bowl .5 barber .25.
            
            
              
               26. 
              
              Cuttg. wood .73 brush .13.
            
            
              
               27. 
              
              James 4/9 + 10/3 = 2. cartg. 15. loads furniture 3.D.
            
            
              
               28. 
              
              Francis 1. doz. porter 1.
            
            
              
              Do. for Laxley for 2175. ℔ hay 16.11.
            
            
              
               29. 
              
              James 8/9 + 6/3 = 2.
            
            
              
              Recd. by Francis from bank 50.D.
            
            
              
              Pd. Bringhurst his acct. 10.23—Joseph in part wages 1.D.
            
            
              
               31. 
              
              James 4 + 11/ = 2.
            
            
              Feb.
               1. 
              
              Francis wages 7. Matthew 6. James 6. Joseph 3. = 22.D.
            
            
              
               2. 
              
              Tenterhooks .73.
            
            
              
               3. 
              
              Matthew. powder, pomat. &c. 3.84 James 9/9 + 5/3 = 2.
            
            
              
               4. 
              
              Recd. from Fras. Hopkinson an order on the bank for 120.D. being the balance of his acct. & Dr. Franklin’s due to me.
            
            
              
              Gave Sharpe Delany ord. on bank for 28.39 duty & portage of wines & papers. 
            
            
            
              
              Lodged in bank F. Hopkinson’s note for 120.D.
            
            
              
               5. 
              
              James 7/3 + 9/5 = 2.22.
            
            
              
              Recd. from bank by Francis 50.D.
            
            
              
               6. 
              
              Francis small exp. 1.23.
            
            
              
               7. 
              
              James 8/10 + 6/2 = 2.
            
            
              
               9. 
              
              Do. 6/2 + 8/10 = 2. do. for brushes 5/6.
            
            
              
              Inclosed to Capt. Colly bank note for 70.D. for 2. tables. Credit the same to bank.
            
            
              
               10. 
              
              Baker’s bill 10/4 smith’s 13/ to Francis 1. doz. porter 1.D.
            
            
              
               11. 
              
              Bought cask of Madeira of John Nancarrow @ 16/ pr. gall. Gave him ord. on bank for 30.D. balce. payable 1st. of April.
            
            
              
              Carey & Stewart 9th. vol. of Museum 1.33.
            
            
              
               12. 
              
              James 13/1 + 5/8 = 2.5.
            
            
              
               15. 
              
              Do. 19/7 + 6/5 = 3.5.
            
            
              
               16. 
              
              Recd. of Dr. Johnson for Encyclopedie 31.55 D.
            
            
              
               18. 
              
              James 7/2 + 7/10 = 2.
            
            
              
              Storage & portage 2. tables from Capt. Colly 4/10 = .64.
            
            
              
              Matthew brushes .63.
            
            
              
               19. 
              
              James 1.D. Jenkins subscriptn. for writg. book .6.
            
            
              
              Smith shoeing 3 horses 2.4.
            
            
              Feb.
               22. 
              
              Footcloth .13 James 5/4 + 9/8 = 2.—wood out.
            
            
              
              ¾ cord hiccory 4.5 cutting .3.
            
            
              
               24. 
              
              Wm. Forbes ord. on bank for 24.D. storage of furniture.
            
            
              
              ¾ cord hiccory 4. cutting .3 footcloth .53.
            
            
              
               25. 
              
              James 8/3 + 6/9 = 2.
            
            
            
              
               28. 
              
              Francis acct. powder & pomatum .43.
            
            
              
              James 9/10 + 20/ = 4.
            
            
              Mar.
               2. 
              
              Do. 18/9 + 3/9 = 3.
            
            
              
              Freight & duties 36. bottles Lisbon wine from J. Bulkeley & son 2.5 wood out.
            
            
              
              ¾ cord hiccory 4.
            
            
              
               3. 
              
              Portage of wine .17.
            
            
              
              Recd. from bank by Francis 50.D.
            
            
              
              Wages. Francis 7. Matthew 6. James 6. Brown 1.5 = 20.5.
            
            
              
              Cutting wood .3.
            
            
              
               5. 
              
              James 32/ + 13/ = 6. blacksmith .47.
            
            
              
              Bell hanger on acct. 5.D.
            
            
              
               8. 
              
              James 12/8 + 6/1 = 2.5 corks .25 wood out.
            
            
              
              1. cord hiccory 4. measurg. 4d. cartg. .4 cuttg. .4.
            
            
              
              *Tea out. The pound has lasted exactly 7. weeks, used 6 times a week. This is 821 or .4 of an oz. a time, for a single person. A pound of tea making 126. cups costs 2.D. 126 cups or ounces of coffee = 8 ℔ cost 1.6*.
            
            
              
              Campbell 1. ℔ Imperial tea 2.
            
            
              
               9. 
              
              There were 111. bottles of Nancarrow’s wine = 23. galls.
            
            
              
               10. 
              
              James 6/5 + 8/7 = 2.
            
            
              
               12. 
              
              Do. 8/2 + 10/7 = 2.5.
            
            
              
               15. 
              
              Do. 6/11 + 8/1 = 2. 1. doz. porter 1.D. wood out.
            
            
              
               16. 
              
              1. cord hiccory 4. cuttg. &c. .84.
            
            
              
              James 1.D.—chimney sweep .8 D.
            
            
              
               18. 
              
              James 10/10 + 4/2 = 2.D.
            
            
              
              *On trial it takes 11. dwt. Troy of double refd. Maple sugar to a dish of coffee or 1 ℔ Avoirdupoise to 26.5 dishes, so that at 20 cents pr. ℔ it is 8 mills per dish. An ounce of coffee @ 20. cents pr. ℔ is 12.5 mills so that sugar & coffee of a dish is worth 2 cents.
            
            
              
              Opened box containing 34th. to 38th. inclus. livraisons of Encyclop. furnished by Frouillé.
            
            
              
               19. 
              
              Pd. coach hire .625.
            
            
              
               20. 
              
              Pontage 5d.
            
            
              
               21. 
              
              James 7/10 + 7/2 = 2.D.—in charity 7/6—pontage 5d.
            
            
              
               23. 
              
              James 9/ + 6/ = 2.D.
            
            
            
              
               24. 
              
              In charity 3.D.
            
            
              
               25. 
              
              Pd. for a cord of oak 17/6 cartg. &c. 4/7 = 22/3. 
            
            
              
               26. 
              
              James 16/5 + 6/1 = 3.D.
            
            
              
               27. 
              
              Sold my Albemarle tobo. 13. hhds. =   ℔ to Lieper @ 5 D. and the rise till paimt. which is to be in Sep. Also he is to have my Bedfd. tobo. on same terms.
            
            
              
               29. 
              
              James 16/1 + 6/5 = 3.D.
            
            
              
               30. 
              
              Pontage 14d.
            
            
              April
               1. 
              
              James 29/1 + 4/8 = 4.5 D.
            
            
              
               2. 
              
              Do. 6/2 + 1/4 = 1.D.
            
            
              
               4. 
              
                Wood out. Pd. for a cord of oak 18/ cording, carting, cutting 4/7 } 3.1.   
            
            
              Apr.
               4. 
              
              Recd. warrant from Treasury for a quarter’s salary and lodged the same in the bank 875. Dollars.
            
            
              
                Gave orders on the bank for a post-note  D.    for Wm. Brown for 97.06    Danl. L. Hylton 22.75    Rob. & Pet. Bruce  66.5 cash to H. Remsen    413.69600.  
            
            
              
              Recd. from the bank the three post-notes above mentioned and the 413.69 D. cash by Mr. Remsen.
            
            
              
              Inclosed to Wm. Brown of Maryland the postnote of 97.06 under cover to Mr. C. Carrol, being agreed to be the balance of old dealings between T. Adams, Perkins, Buchanan & Brown, & myself. 
            
            
              
               5. 
              
              Delivd. to H. Remsen to be sent to Rob. & P. Bruce the postnote of 66.5 Doll. in full for the year’s rent of their house in New York. Note it was put into an open letter from me to them.
            
            
              
              Inclosed to D. L. Hylton the postnote for 22.75 D. being for warehouse & shipping expences pd. by him for me on 13. hhds. tobo. sent here.
            
            
              
              Gave Thos. Lieper order on the bank for 100.D. being one quarter’s rent ending the 7th. inst.
            
            
            
              
                Pd.   Matthew wages 6.D.    James do. 6.D. also 10.31 D. for Carrall for hanging jack &c.    Brown 3.D.    Francis 7.D.  
            
            
              
                  £   Pd. Francis for  Jesse Sharples  8– 8– 3 =  22.43     Jacob Stine 2–14–10 =  7.31    Christoph. Rauch. baker 3–17–10 = 10.38 40.12      40.12  James hhd. exp. 9/4 + 5/8 = 2.D.Pd. Francis forJacob Stine’s 2d. acct.10.87Fanner & McDowell 2. Venetn. blinds 10.John Nancarrow balce. for wine19.0739.944. bread baskets 1. Doll. 
            
            
              
              Pd. Wm. Clarke for hanging bells in full 22.33 D.
            
            
              
              Pd. for a pr. gloves 1.D.
            
            
              
              Pd. Francis for John Roger for 22. Cwt. of hay 17⅔ D. weighg. 2/6.
            
            
              
               6. 
              
              Pd. Carstairs for jobs £3–5–6 = 8.73.
            
            
              
              Pd. Wm. Forbes freight, storage, drayage of 13. hhds. tobo. 42.93.
            
            
              
              Pd. Thos. Billington the taylor in full £4–15–3½ = 12.7.
            
            
              
              Pd. Mr. Remsen what he had pd. for wood in Jan. 11.D.
            
            
              
              Gave in charity 3/9 pd. for cutting knife 5.D.
            
            
              
              Pd. Mrs. Gardener (by James) a quarter’s washing 13.33.
            
            
              
               7. 
              
              Pd. Loyd subscription for debates of Congress now to be printed 5.D.
            
            
              
              Pd. Thos. Mason for press for trimming paper 8.D.
            
            
            
              
               8. 
              
              Pd. Herbst & Lex. grocery acct. 35.21 D.
            
            
              
              Pd. expence of taking up horse 2.D.
            
            
              
                Pd. Henry & Joseph Ingle cash 50}= 137.04 D. in full for acct. of Cabinet work.   Gave them order on the bank for  87.07   
            
            
              
              Analysis of expenditures of the last quarter from Jan. 8. to Apr. 8. inclusive
            
            
              
                Houserent115.58Receipts.D. Stable expences 96.85  Jan.  7. Salary 875    Servants 65.5  Feb.   4. Hopkinson 120    dress 70.82  16. Johnson 31.55   washing 20.23 Apr.  4. Salary 875.   Stores 69.65   errors 5.71   baker 11.76    1907.26 grocer35.21market88.39wood70.81furniture271.38arrearages pd. up552.65Contingencies260.22 Total paid1729.05 Cash in hand64.53  in bank113.681907.26 
            
            
              
               9. 
              
              James market money 23/7 + 6/5 = 4.D.
            
            
              
              Pd. Bartram the 6. Louis Mde. de Tessé had given me for him = 27 D.
            
            
              
              Pontage .06.
            
            
              
               11. 
              
              Wood out. Pd. for cord of ash 3.D.—do. of oak 2.66 cordg. cuttg. &c. 1.22 = 6.88.
            
            
              
              Pd. Bache for advertisemt. 3.D.
            
            
            
              
               12. 
              
              Matthew powder &c. 2.73.
            
            
              
              James market money 30/9 + 6/9 = 5.D.—pontage .06—coach hire 3/9.
            
            
              
               14. 
              
              Four flower-pots 6/—calash 5.D.
            
            
              
               15. 
              
              Recd. from bank postnote for Adam Lindsay. Norf. 11.6 D. for 54 ℔ myrtle candles. 
            
            
              
              Inclosed it to him.
            
            
              
              James 7/3 + 7/9 = 2.D. 2 flowerpots .2.
            
            
              
               16. 
              
              Tea out. Pd. for 1. ℔ Imperial 2 D.
            
            
              
              Recd. by Francis from bank 40.D.—pd. Fras. for straw 6/6.
            
            
              
              Pd. Aitken for bedstead &c. 8.D.
            
            
              
               18. 
              
              James 14/10 + 7/8 = 3.D. 7 flower pots 5/9 wax 3/8 pipeclay 6d.
            
            
              
               20. 
              
              Wash bason 1/6—tin work 26/3—shoeing horses 25/6.
            
            
              
              1 doz. bott. porter 7/6—Francis ferrge. 4d. 
            
            
              
              Recd. from J. W. Eppes 100.D.
            
            
              
               21. 
              
              Lodged the same in the bank 100.D.
            
            
              
              Pd. freight for candles 3/9.
            
            
              
               22. 
              
              Pontage .06.
            
            
              
               23. 
              
              James 22/4 + 7/8 = 4.D.
            
            
              
              Order on bank in favr. John Carey for books 29.75 portge. .12.
            
            
              
               24. 
              
              Pd. Matthew Lavoratorini his wages 6.D. He leaves me and Philippe Ducombe comes into my service.
            
            
              
               25. 
              
              Pd. J. Madison for books 2.75—Leslie mendg. watch key &c. 1.D.
            
            
            
              
               26. 
              
              James 18/ + 4/6 = 3.
            
            
              
              Recd. from bank by Francis 20.D.
            
            
              
              Pd. Mrs. Jones in full for veils &c. 19/7.
            
            
              
               28. 
              
              James 3.D. postage for J. Madison 4/10.
            
            
              
               29. 
              
              Book 3/—charity .25.
            
            
              
               30. 
              
              James 12/6 + 10/ = 3.—Philip pomatum &c. 7/10½.
            
            
              May
               2. 
              
              James 31/9 + 5/9 = 5.
            
            
              
              Recd. from bank by Francis 25.D.
            
            
              
              Pd. wages. Francis 7.D. James 6. Brown 3. Philip 1.5 = 17.5.
            
            
              
              Pd. a cord of oak 17/6 cutting &c. 3/4.
            
            
              
               4. 
              
              James 16/ + 6/6 = 3. pontage 5d.
            
            
              
               5. 
              
              Postage J. Madison 1/ charity .37.
            
            
              May
               6. 
              
              James 13/10 + 8/8 = 3.
            
            
              
              Recd. of bank by Francis 25.D.
            
            
              
              Pd. Jacob Stine 30. bush. oats £3–16–6 = 10.2.
            
            
              
               7. 
              
              James 1.D.—J. Smith 12. yds. striped nankeen for Maria 5.6.
            
            
              
              Load of maple 17/ cutting &c. 5/10.
            
            
              
               9. 
              
              James 18/5 + 4/1 = 3.
            
            
              
               10. 
              
              Recd. of Thos. Lieper in part paymt. of tobo. his note for 400.D. Pd. at bank for disct. on placing it there to my credit 3.27.
            
            
              
               11. 
              
              Recd. of bank 25.D.—pd. for books 1.25.
            
            
              
              James 15/6 + 7/ = 3. portage .25.
            
            
              
              Gave order on bank for 45.D. to Leroy for V. Staphorsts & Hubard to correct error in my acct. with them. See my lre. of this day to them. 
            
            
              
              Pd. for whip 3/6.
            
            
              
               12. 
              
              Pd. portage .25.
            
            
              
               13. 
              
              James 14/2 + 8/4 = 3.
            
            
              
               14. 
              
              James 1.D.—pd. Burgess 6. pr. thrd. & cottn. stockgs. 6.D.—tin 1/.
            
            
              
               15. 
              
              Gave order on bank for 25 D. in favr. of J. Barclay Mayor for the sufferers by the late fire. 
            
            
            
              
               16. 
              
              Gave Capt. Stratton ord. on bank for 12.D. freight of 4. hhds. tobo. & 11.D. freight of things to Virga. = 23.D.
            
            
              
              James market money 2.98 + clothes 6.4 = 9.38.
            
            
              
              Pd. for cord .25.
            
            
              
              Pd. Edwd. Fox notary for protesting Dr. Curries bills 17/ = 2.27.
            
            
              
              Recd. from the bank 156.D.
            
            
              
              Gave Mr. Remsen order on do. for 35.D.
            
            
              
              Pd. for a book .55.
            
            
              
                Pd. Philip  for ribban, powder &c. 6/9.    for postage for J. Madison 1/4.   
            
            
              
              Pd. Francis in part of wages 1.D.
            
            
              
              Pd. Mr. Pemberton for Plutarch Gr. Lat. 6.66.
            
            
              
                Cash  in hand 153.03 D.    in bank (exclus. of J. W. E.’s   50.06     203.09   
            
            
              
               17. 
              
              James market money 1.3.
            
            
              
              Set out from Philadelphia. 
            
            
              
              Pd. ferrge. Nishaminy .23.
            
            
              
              Heard the first Whip-poor-will.
            
            
              
               18. 
              
              Bristol. pd. lodging &c. 3.43.
            
            
              
              Trenton. ferrge. .1 breakft. &c. 1.125.
            
            
              
              Princeton. barber .25 dinner &c. 2.1.
            
            
              
               19. 
              
              Brunswick. lodgg. &c. 3.75.
            
            
            
              
              Eliz. town point breakft. .86 ferrge. 2.125.
            
            
              
              New York. boatmen & water side .625.
            
            
              
               20. 
              
              Book .625  coach hire .75 washg. .25.
            
            
              
              James for exp. to Poughkeepsie 6 D. Haight a curb 1.5.
            
            
              
               21. 
              
              Elsworth entt. 6.16 servts. .7 barber .125.
            
            
              
               22. 
              
              Conklin’s breakft. .187.
            
            
              
              23.
              
                Poughkeepsie.  passage &c. to Capt. Cooper 6.86.    Hendrickson’s entt. & horses 7.23 portage .5.   
            
            
              
               24. 
              
              Breakfd. & dined at Lasher’s.—lodgd. at Pulvar’s.
            
            
              
               25. 
              
              Passed Claverack. breakfd. at Hudson.
            
            
              
              Dined & lodged at Kenderhook.
            
            
              May
              26.
              
                Albany.  breakfd. dined & lodged.    pd. ribbon .52 cleang. hat .125 book .875.    washing .56 pocket for Phaeton 2.5 book 1.25 comb .375.    Pd. J. Madison on acct. for expences 2.5.   
            
            
              
              27.
              
            
            
              
              Passed Troy and Lansingburgh. breakfd. & dind. at Waterford.
            
            
              
              Visited the falls at Cohoes. 
            
            
              
              Lodged at Benjamin’s.
            
            
              
               28. 
              
              Visited Stillwater. breakfd. at Ensign’s. visited Saratoga. 
            
            
            
              
              Dind. at McNeal’s. lodged at Fort Edward. Baldwin’s. 
            
            
              
               29. 
              
              Fort George. breakfd. &c.
            
            
              
               30. 
              
              Passed Lake George. dind. at Ticonderoga. lodgd. opposite Crown point. 
            
            
              
               31. 
              
              Sailed half way to Split rock. retd. & dind. at Chimney pt. opposite Crown pt.
            
            
              
              Lodged at Ticonderoga.
            
            
              June
               1. 
              
              Repassed Lake George.
            
            
              
               2. 
              
              Lodged at Sandy hill. Deane’s. visited Wing’s falls & Sandy hill falls. 
            
            
              
               3. 
              
              Breakfd. at McNeal’s. Crossed the Hudson at Saratoga.
            
            
              
              Dined & lodged at Colvin’s in Cambridge. pd. horseshoe .125.
            
            
              
               4. 
              
              Visited the field of the battle of Bennington at Sickle’s 9 miles from Bennington & not within that township. 
            
            
            
              
              5.
              
                Bennington.  breakfd. &c. at Dewy’s.     shoeing horse .125.  
            
            
              
              6.
              
            
            
              
              Williamstown. breakfd. at Killock’s.
            
            
              
              Lanesboro. dined at Wheeler’s.
            
            
              
              Dalton. lodged at Mrs. Mash’s. 
            
            
              
               7. 
              
              Worthington. breakfd. at Smith’s. pd. breakft. 1.66.
            
            
              
              Northampton. lodged at Pomeroy’s paid J. Madison 6. Guineas.
            
            
              
               8. 
              
              West Springfeild. breakfd. at Stebbins’s.
            
            
              
              East Springfeild. saw 2 elms 6 f. 8 I. & 7 f. 7 I. diam.
            
            
              
              Suffolk. dined at Hitchcock’s.
            
            
              
              Hartford lodged 2 nights at Frederick Bull’s. 
            
            
              
               10. 
              
              Visited Sidon hill at upper end of Middletown.
            
            
              
              Middletown. breakfd. & dined at Mrs. Bigelow’s. 
            
            
              
              Punnypog pond. lodged at Stranton’s.
            
            
              
               11. 
              
              Guilford. breakfd. & dined at Medab Stone’s. 
            
            
            
              
              Pd. J. Madison 6. guineas of 28/8 lawful each.
            
            
              
              Sailed for Long island & was on the Sound all night.
            
            
              
               12. 
              
              Oysterpond point. breakfd. at Tupple’s.
            
            
              
              Southold. dined & lodged at Mrs. Peck’s. 
            
            
              
               13. 
              
              Riverhead. breakfd. & dined at Griffin’s. 
            
            
              
              Morichies. lodged at Downs’s.
            
            
              
               14. 
              
              Genl. Floyd’s. breakfd. & dind. visited the Unquachog Indians. 
            
            
              
              Lodged at Terry’s.
            
            
              
               15. 
              
              Hamstead. breakfd.—went to Prince’s at Flushing. 
            
            
              
              Dined & lodged at Jamaica—pd. J. Madison 1. Guinea.
            
            
              
              16.
              
                New York  breakfd. &c.    settlement of expences from Poughkeepsie to New York.   D.    whole expences  153.51 J. M.’s part ⅖ mine ⅗ to wit92.1pd. ante May 27. June 7.11.15.   66.16balance now due to J. M.25.94  
            
            
              
               17. 
              
              Gave Matthew 4.75 D. James 1.D. horseler at Elsworth’s .25.
            
            
              
              Pd. ferrge. Pauler’s hook 1.18 ferrymen .25 ferrge. &c. Bergen pt. .62.
            
            
            
              
              Richmd. breakft. &c. .62 Billing’s point ferrge. &c. .62 Perth Amboy p &c. .87.
            
            
              
              Ferrge. to South Amboy 1.18.
            
            
              
               18. 
              
              S. Amboy pd. lodgg. &c. at Lott’s 1.76 servt. .25.
            
            
              
              Breakfast at a tavern .53 pd. dinner &c. at Williamson’s 1.94.
            
            
              
              Allentown. pd. barber .25.
            
            
              June
               19. 
              
              Allentown. pd. lodging &c. at Francis’s 1.43.
            
            
              
                Burlington  pd. barber .25 breakft. dinner &c. at Hoaglin’s 2.63.    servt. .25.   
            
            
              
              Ferrge. at Duns’s &c. 1.
            
            
              
              Arrived at Philadelphia. Cash in hand 8.6.
            
            
              
               20. 
              
              Recd. back from H. Remsen 3.5.
            
            
              
              Recd. from the bank by F. Seche 30.D.
            
            
              
              Pd. an acct. to Haines & son for small beer 4. months, to wit from Jan. 18. to May 20. 15.D.
            
            
              
              Gave James wages for last month 6.D.
            
            
              
              Pd. do. market money 2.D.
            
            
              
              The Stages & distances of my journey. 
            
            
              
                 May17. Philadelphia tomiles  mileswaterland19.Eliz. town point80.  ferry to N. York9   23. Poughkeepsie. Hendrickson’s * 83      Lasher’s *  16     Swartz’s   12     Katchum’s  4    24. Pulvar’s –  5     Claverack *  8     Hudson *  4    25. Kenderhook –  14     Miller’s  8     Moore’s  4    26. Albany *  8     Troy  6     Lansingboro’  2     Waterford +  2     Peeble’s   4    27. Benjamin’s –  7     Dr. Willard’s at Stillwater  4     Ensign’s *  4     Saratoga  6     McNeal’s ferry +  3    28. Fort Edwd. – Baldwin’s  11     Sandy hill falls + Deane’s  3     Wing’s falls  4     Halfway brook  1    29. Ft. George + Hay’s  7     Lake George 36     Ticonderoga Hay’s + 3    30. Crown point 15     further into the lake 8    31.   June   1. back to Fort George 62     2.     Saratoga  29     3. Cambridge. Colvin’s  15     Sickle’s (battle of Bennington)  6     4. Bennington. Dewy’s *  9     Williamstown. Killock’s  14     Sloane’s  4     New Ashfeild   4     Lanesboro’ Wheeler’s *  6     Pittsfeild  6   June  6. Dalton. Mrs. Marsh’s  4½     7. Northampton Pomeroy’s *  34     West Springfeild Stebbins’s +  18     Suffeild. Hitchcock’s *  9½     Windsor  10     8. Hartford. Fred. Bull’s *  8     Weathersfeild  4     Middletown. Bigelow’s +  11     Durham  8    10. Standfords –  7     Guilford Stone +  8    11. Oysterpond point 35    12. Southold. Mrs. Peck’s +  16     Hubbard’s  8     Riverhead * Griffin’s  10    13. Moritchie’s Downs’s +  12     Colo. Floyd’s  7     Hart’s +  13    14. Terry’s +  9     Strong’s  6     Udell’s  6     Bethpeg  10     Hamstead  9    15. Jamaica  10     Brooklyn  12    16. New York 1     Pauler’s hook 1¼     Bergen point  9     Staten island ¾     Richmond  6     Billing’s point  9     Perth Amboy ¼    17. South Amboy 1     Spotswood  10     Williamson’s  4     Cranberry  6    18. Allentown  11     Crosswick’s  4     Bordentown  4     Burlington  11     Duns’s ferry  4  the ferry¾19.Philadelphia16256 +664 = 920 * good + midling – bad  
            
            
              June
               20. 
              
              Reimbursed Francis small hhd. exp. 12/7.
            
            
              
              Gave ord. on bank for a post bill for 35.D. payable to J. Madison.
            
            
              
              Gave ord. on do. to J. W. Eppes for 25.D.
            
            
              
              Gloves .50.
            
            
              
               21. 
              
              Inclosed to J. Madison the bank post note of 35.D. to pay my balce. of expences & some small matters in N. York.
            
            
              
              Note T. Lieper put 200 D. into my hands yesterday for Mr. Madison, which I changed at the bank for bank post notes & transmitted this day to J. M.
            
            
              
               22. 
              
              James market money 4/10 + 10/2 = 2.D.
            
            
              
              Gave J. W. Eppes order on the bank for 12.D.
            
            
              
               23. 
              
              Pd. postage for J. Madison 1/4—pontage .0625.
            
            
              
               24. 
              
              James 17/10½ + 12/1½ = 4.D.
            
            
            
              
               25. 
              
              James 2.D.
            
            
              
              Fras. 1. doz. porter 1.D.
            
            
              
              Recd. of bank by Francis 25.D. pd. portage 1/.
            
            
              
               27. 
              
              James 14/ + 1/ = 2 D. pamphlet 1/.
            
            
              
               29. 
              
              James 15/4 + 6/5 = 2.9 ice .20.
            
            
              
               30. 
              
              Campbell 1. ℔ tea 2.D.
            
            
              July
               1. 
              
              James 10/5 + 4/7 = 2.D.
            
            
              
              Jacob  comes into my service @ 6.D.
            
            
              
               2. 
              
              James 22/3½ + 7/8½ = 4.D.
            
            
              
               4. 
              
              James 7/8 + 7/4 = 2.D. pontage from Gray’s 1/. 
            
            
              
               5. 
              
              James 2/9 + 12/3 = 2.D.
            
            
              
              Lodged in the bank the treasurer’s warrt. for a quarter’s salary 875 D.
            
            
              
               6. 
              
              Gave order on bank in favr. of T. Lieper a quarter’s rent 100 D.
            
            
              
              Gave order on do. for a postnote for J. Madison to repay him Baehr’s acct. 15.875 + 30 D. for Prince for trees, also for 100 ℔ maple sugar &c. on acct. making 60.D. & inclosd. to him.
            
            
              
              Pd. Francis for the following persons, towit
            
            
              
                 £ s d    Stine for oats 4–10–9   Everart acct. for hay 6–6   Robertson for shoeing horses 1–6   Billington. taylor’s bill 4–18–9   Rauch. baker’s do. 5–1–8   Herbst & Lex grocer’s do. 7–15–8½   Childs & Swaine. printing    1–4–4½    31–3–3 = 83.1   
            
            
              
              Pd. Francis his wages 7.D. & 4.D. for half a month’s board.
            
            
              
              Pd. DuCombe for a month’s wages & half a month’s board 10 D.
            
            
              
              Pd. do. acct. for pomatum &c. .78 disbursemts. 2.8 = 3.58.
            
            
              July
               7. 
              
              Pd. James 6.D. the scullion 2.D.
            
            
              
              James market money 5/6 + 9/6 = 2.D.
            
            
              
              Pd. Mr. J. Ross freight of my carriages from Havre & of the President’s champagne 72.57 D.
            
            
              
              Pd. the washerwoman a quarter’s washing 13.33.
            
            
              
              Pd. extra do. 1.D.
            
            
              
              Pd. Mr. Ogden 4½ weeks board @ 10/ = 45/ = 6 D.
            
            
              
              Analysis of the expenditures of the last quarter from Apr. 9. to this present entry inclusive.
            
            
              
                  Doll.    Reciepts   House rent 100     D.   Stable expences 46.82 Apr.  8.  cash in hand & bank  178.21   Servants 87.9 May 10. recd. from Lieper 400.   dress 41.64 July   5. Salary 875    washing 14.33    1453.21   stores 31.725       brewer 15.   baker 13.55   grocer 20.75   market money 86.18   wood 13.06   books 44.06   furniture 8.20   arrearges. pd. up.  72.   travellg. exp. 165.56 contingencies208.19 968.965 Cash this day in hand 44.05       in bank435.03 479.08 errors of short entry      5.1651453.21  
            
            
            
              
              Pd. Parish for a hat 4.D.
            
            
              
               8. 
              
              Pd. the washerwoman for 4. yds. cambrick 12.D.
            
            
              
              Pd. for a map 1.11.
            
            
              
              Pd. Mr. Remsen for Dr. Currie disbursemts. to Barton 9.15 D.
            
            
              
              Recd. from bank by Francis Seche 50.D.
            
            
              
              Pd. Francis for sm. exp. 4/ ice 3/6 = 1.D.
            
            
              
              Pd. at Gray’s .81.
            
            
              
              9.
              
                Pd. for 13. cord of Maple @ 18/ and 4/ warfage  31.78 carting do. 5.2 cutting 5.2 piling .86 =11.26 43.04  
            
            
              
              James 16/8 + 5/10 = 3.D. a gunsmith 8.93.
            
            
              
               11. 
              
              Recd. from bank by Francis 20.D.
            
            
              
              Recd. from do. a postnote for 21.25 payable to D. Hylton which I inclosed to him for disbursements on 22. hhds. tobo.
            
            
              
              Portage 2/5.
            
            
              
               12. 
              
              James 25/8 + 11/10 = 5.D. pd. for 4 fly screens 6.D. Gray’s .31.
            
            
              
               14. 
              
              James 12/11 + 2/7 = 2 D.
            
            
              
              Recd. from bank by Francis 20.D. pd. Campbell 6. ℔ tea 11.2 D.
            
            
              
              Pd. Aitken for a bedstead 3.5.
            
            
              
               15. 
              
              Pd. pontage to & from Ross’s .2.
            
            
              July
               16. 
              
              James 12/4 + 2/8 = 2 D. Francis for straw 6/.
            
            
              
              Recd. of the President by T. Lear John Warder’s excha. on John Warder & co. Lond. for £131–5 sterl. on acct. for disbursemts. for wine.
            
            
              
              Pontage .06.
            
            
            
              
               17. 
              
              Gave ord. on bank to J. W. Eppes for 12.D.
            
            
              
              James 19/6 + 3/ = 3 D. portage 1/6 ice 6/.
            
            
              
               19. 
              
              Francis small exp. 2/8 ice 6/10.
            
            
              
              Petit arrives here. 
            
            
              
              Postage for J.M. 2/8 pd. at Harrowgate .5.
            
            
              
               20. 
              
                James 26/6 + 3/6 = 4.D.  D.   Gave  ord. on bank in favor of Stratton for freight & corn 80.25    do. favr. Willing Morris & Swanwick for wine 27.06    do. for post note in favr. Pet. Guide for wine  12.    do. cash for myself by Francis 40.     159.31  
            
            
              
              Pd. Stine for oats & corn 13.53 portage .8.
            
            
              
               21. 
              
              Gave in charity 10.D.
            
            
              
              Inclosed to P. Guide the note for 12.D. ante.
            
            
              
              Pd. at Gray’s .25.
            
            
              
               22. 
              
              James 27/7 + 2/5 = 4.D. Voigt mending watch .5.
            
            
              
               23. 
              
              Gave ord. on bank to J. W. Eppes for 10.D.
            
            
              
               24. 
              
              Pd. for ice 1.D.
            
            
              
               25. 
              
              James 36/8 + 10d. = 5.D.
            
            
              
              Gave ord. on bank in favr. T. Barclay for 75.D. to be pd. to John Bulkeley & son at Lisbon for a pipe of wine. 
            
            
              
              Pd. pontage .0625.
            
            
            
              
               27. 
              
              James 27/10½ + 9/7½ = 5.D.
            
            
              
              Recd. from bank by Francis 60.D.
            
            
              
              Pd. Palmer for 6. pr. shoes 10.D.
            
            
              
               28. 
              
              Remitted to Wm. Short, Warder’s bill for £131–5 st. ante July 16.
            
            
              
              Pd. postage 1/ pontage .06¼.
            
            
              
               29. 
              
              James 24/ + 6/ = 4.D. pd. Campbell for a pr. slippers 4/2.
            
            
              Aug.
               1. 
              
              James 31/ + 6/6 = 5.D.
            
            
              
              Do. wages 6.D. Jacob do. 6.D. Francis do. 7.D. Ducombe do. 6.D.
            
            
              
              Ducombe pomatum &c. 18/1½ Francis ice 1.D. porter 1.D.
            
            
              
               3. 
              
              James 48/2 + 4/4 = 7.D.
            
            
              
               4. 
              
              Recd. from bank by Francis 20.D.—gave him to bury his child 5.D.
            
            
              
              Pd. for 2. doz. plates in part 40/—for 10th. vol. Museum 9/.
            
            
              
               5. 
              
              Pd. Francis for ice 1.D.
            
            
              
               6. 
              
              James 51/7 + 11d. = 7.D.
            
            
              
               8. 
              
              Do. 13/5 + 1/7 = 2 D.
            
            
              
              Recd. from bank by Francis 20.D.
            
            
              
              Pd. for 6. pr. cotton & thrd. stockgs. 6.D. Francis ice 1.D.
            
            
              
               9. 
              
              Pd. for phials 6d.
            
            
              
              Pd. J. W. Eppes 5.D.
            
            
              
              Pd. for mainsprings for fan 6.D.
            
            
              
               10. 
              
              James 19/1 + 3/5 = 3 D.
            
            
              Aug.
               11. 
              
              Recd. from bank by Francis 20.D.
            
            
              
               12. 
              
              James 54/3 + 5/9 = 8.D.
            
            
              
               15. 
              
              Francis small exp. 1/3.
            
            
              
               17. 
              
              Gave in charity 8.D.
            
            
              
              Recd. Lieper’s note for 400.D. in part for tobo.
            
            
              
              Pd. disct. of do. at bank 3.27 D.
            
            
              
              Recd. of bank 75 D.
            
            
              
              Pd. Stein for oats £4–11–6 = 12.20.
            
            
              
              Pd. Bringhurst in full £10–8–6 = 27.80.
            
            
              
              James £4–18–1 + 6/11 = 14 D.
            
            
              
               18. 
              
              Pd. for jelly glasses 3. doz. 3 D. ice 2.D.
            
            
              
               19. 
              
              Pd. for book .25.
            
            
            
              
               20. 
              
              James £3–17–3 + 5/3 = 11 D. postage 2/8.
            
            
              
               22. 
              
              Pd. for Presidt. on seeing threshg. machine 1.D.
            
            
              
               23. 
              
              Pd. shoeing horses 18/.
            
            
              
               24. 
              
              Pd. James market money 40/ + 5/ = 6.D.
            
            
              
              Recd. by Francis from the bank 25.D.
            
            
              
               27. 
              
              James 16/5 + 6/1 = 3 D.
            
            
              
               29. 
              
              Do. 24/1 + 13/5 = 5.D.
            
            
              
              Pd. Rauch the baker’s bill 10.D.
            
            
              
               31. 
              
              Recd. from the bank by Francis 75.D.
            
            
              
              James £4–9–6 + 6d = 12.D.
            
            
              
              Recd. from Lieper his note for 200 D. in part paimt. for tobo.
            
            
              Sep.
               1. 
              
              Discounted do. at bank, payg. 1.62 D.
            
            
              
              Pd. for tooth brushes 8/4—recd. from Presidt. 7/6.
            
            
              
              Pd. for spectacles 52/6—pd. Bringhurst in full 8/6.
            
            
              
              Drew on bank in favor Henry Remsen for 186⅔ D. to pay Franks for a bill of excha. on Lond. for 40£ sterl. to be remittd. to Mr. Short & by him to Fenwick to pay for Bordeaux wine. 
            
            
              
              Inclosed to Mr. Short a bill of excha. of Mr. Vaughan on Le Couteulx, the property of Genl. Knox to get him 250. bottles of wine of 1785. & a cask of equal quantity of 1790. from Mde. de Rauzan.
            
            
              
              Gave Mr. Remsen ord. on the Treasury for 875. Doll. at the end of the quarter, and to lodge it in the bank.
            
            
            
              
              Gave Herbst & Lex order on Mr. Remsen for 115.8 D. payable Oct. 7.
            
            
              Sep.
               2. 
              
              Paid for making ruffles 8.D.
            
            
              
                Pd. James  market money 5.D. clothes 5.73 D.    wages for Aug. & Sep. 12 D.   
            
            
              
              Recd. from the bank 157 D.
            
            
              
              Pd. Hiltzheimer for pasturing horses 4.D.
            
            
              
              Pd. Ingles his acct. £5–17–3 = 15.63.
            
            
              
              Pd. Francis his wages for Aug. 7.D. & board Sep. 8.D.
            
            
              
              Gave Mr. Remsen to give to Ducombe when he discharges him 6.D.
            
            
              
                Pd. Ducombe  his wages for Aug. 6.D.    his disbursemts. 12/10½.   
            
            
              
              Pd. Jacob his wages for Aug. 6.D. & gave him 6.D. on his discharge.
            
            
              
              Pd. Bertault the Upholsterer in full 32 D.
            
            
              
              Recd. from J. Madison balce. of what I sent him June 21. July 6. 18.4 D.
            
            
              
              Paid him in part towards my expences of journey to Virga. 8.4 D.
            
            
              
              Paid Leslie for an Odometer 10.D.
            
            
              
              Diary of journey to Monticello. 
            
            
              
              Set out from Philadelphia.
            
          
          
            
              
              
              
              360ths.
               Miles 
               time 
              
            
            
              
              
              
               of a mile 
              
              
              
              
              
            
            
              
              
              Chestertown.
              
              
              15
              
              
              
              lodged. pd. J. M. towds. expences 10. D.
            
            
              
               3.
              Wilmington.
              
              
              13
              
              
              
              breakfd. pd. mendg. Odometer .5
            
            
            
              
              
              Newport
              1552
              
              4
              
              
              
              
            
            
              
              
              rather hilly, loam or clay
              
              
              
              
              
              
              
            
            
              
              
              Christeen
              2060
              . 
              6
              
              
              
              dined.
            
            
              
              
              loam. level.
              
              
              
              
              
              
              
            
            
              
              
              Aitkens’s
              2769
              .
              7
              ¾
              
              
              
            
            
              
              
              do.
              
              
              
              
              
              
              
            
            
              
               4.
              Head of Elk
              1755
              
              4
              ¾
              
              
              lodged. brkfd. dined. pd. J. M. 5.D.
            
            
              
              
              hilly. clay.
              
              
              
              
              
              
              
            
            
              
              
              North East
              2593
              
              7
              ¼
              
              
              
            
            
              
              
              hilly. gravel or clay
              
              
              
              
              
              
              
            
            
              
              
              Charlestown
              1100
              .
              3
              .
              
              
              
            
            
              
              
              gravel or clay. hilly. then level.
              
              
              
              
              
              
              
            
            
              
              
              Susquehanna. Barney’s. 
              2350
              .
              6
              ½
              
              
              lodged.
            
            
              
              
              level & clay. then hilly & gravel
              
              
              
              
              
              
              
            
            
              
               5.
              Bushtown
              4232
              
               11
              ¾ 
              
              
              breakfd.
            
            
              
              
              gravel. very hilly.
              
              
              
              
              
              
              
            
            
              
              
              Webster’s 
              4765
              .
              13
              ¼
              
              
              dined & lodged
            
            
              
              
              very hilly. clay or gravel. 
              
              
              
              
              
              
              
            
            
              
               6.
              Baltimore
              4622
              *
              12
              ¾
              
              
              brkfd. *qu. this measure. pd. pamphlet .2 
            
            
              
              
              excessive hilly. mostly gravel. some clay.
              
              
              
              
              
              
              
            
            
              
              
              Elkridge ferry
              2808
              
              7
              ¾
              
              
              dined.
            
            
              
              
              gravel. rather hilly.
              
              
              
              
              
              
              
            
            
              
              
              Spuryear’s 
              2090
              .
              5
              ¾
              
              
              lodged
            
            
              
              
              hilly. sand.
              
              
              
              
              
              
              
            
            
              
              
              Willet’s
              4500
              .
              12
              ½
              
              
              
            
            
              
              
              hilly. sand.
              
              
              
              
              
              
              
            
            
              Sep.
               7.
              Bladensburgh.
              2970
              .
              8
              ¼
              
              
              brkfd.
            
            
              
              
              hilly. clay. somet. gravel.
              
              
              
              
              
              
              
            
            
              
              
              Georgetown.
              2485
              
              7
              
              
              
              dined. lodged. 
            
            
              
               8.
              
              
              
              
              
              
              
              pd. powder & pomatum 4/4. staid here. 
            
            
              
               9.
              
              
              
              
              
              
              
              gave servt. .25
            
            
              
              
              Several smart hills. clay. gravel.
              
              
              
              
              
              
              
            
            
              
              
              Federal line. near 8 mile 
              1980
              .
              5
              ½
              
              
              
            
            
              
              
              stone
              
              
              
              
              
              
              
            
            
              
              
              waving.
              
              
              
              
              
              
              
            
            
              
              
              Falls church
              540
              
              1
              ½
              
              
              
            
            
              
              
              12 miles hilly, stumpy. stony
              
              
              
              
              
              
              
            
            
              
              
              5½ miles level. gravelly
              
              
              
              
              
              
              
            
            
            
              
              
              Newgate
              6285
              .
              17
              ½
              
              
              breakfd.
            
            
              
              
              someti. frog eaten. someti. red hills
              
              
              
              
              
              
              
            
            
              
              
              Redhouse
              5040
              
              14
              
              
              
              dined & lodged.
            
            
              
              
              some moderte. hills. reddish land. 
              
              
              
              
              
              
              
            
            
              
              
              Thornton’s.
              1650
              
              4
              ½
              
              
              to have come from Newgate by Love’s mill would have been 2½ mi. less. 
            
            
              
              
              some moderate hills. reddish land
              
              
              
              
              
              
              
            
            
              
              10.
              Barnet’s 
              1632
              
              4
              ½
              
              
              breakfd.
            
            
              
              
              red hills
              
              
              
              
              
              
              
            
            
              
              
              McDaniel’s in German T. 
              2186
              
              6
              
              
              
              
            
            
              
              
              level. someti. frog eaten. smti. red
              
              
              
              
              
              
              
            
            
              
              
              Wykoff’s in the Devil’s racepaths
              2952
              
              8
              ¼
              
              
              
            
            
              
              
              frog eaten. stony.
              
              
              
              
              
              
              
            
            
              
              
              Norman’s ford 
              1200
              
              3
              ¼
              
              
              
            
            
              
              
              frogeaten. clayey.
              
              
              
              
              
              
              
            
            
              
              
              Strode’s 
              1605
              
              4
              ½
              
              
              dined. lodged. brkfd.
            
            
              
              
              do.
              
              
              
              
              
              
              
            
            
              
              11.
              Stevensburg
              1892
              
              5
              ¼
              
              
              
            
            
              
              
              do.
              
              
              
              
              H  
               ′
              
            
            
              
              
              Porter’s mill.
              2454
              
              6
              ¾
              1–
              30
              
            
            
              
              
              hilly
              
              
              
              
              
              
              
            
            
              
              
              Porter’s house
              656
              
              1
              ¾
              0–
              25
              
            
            
              
              
              level. sandy low grounds
              
              
              
              
              
              
              
            
            
              
              
              Adams’s mill 
              1824
              
              5
              
              0–
              50
              
            
            
              
              
              very hilly. stony.
              
              
              
              
              
              
              
            
            
              
              
              Orange C. H.
              2790
              
              7
              ¾
              
              
              pd. for horses 9d.
            
            
              
              
              mostly level. red.
              
              
              
              
              
              
              
            
            
              
              
              Mr. Madison’s.
              1842
              
              5
              
              
              
              dined. lodged. brkfd.
            
            
              
              
              tolerably level.
              
              
              
              
              
              
                 £ s dVirga.   Total exp. of J.M. & T.J. 15–12–5    T.J.’s ⅝ 9–15–4    by paid the 2d. & 4th. 7–0–4   now pd. J.M. the balce. 2–15–0  
            
            
              
              12.
              Blue run
              897
              .
              2
              ½
              0–
              34
              gave servt. at Mr. Madison’s 1/6
            
            
              
              
              Wilson’s
              702
              
              2
              
              0–
              31
              
            
            
              
              hilly
              Blue run Meeting house
              625
              
              1
              ¾
              0–
              22
              
            
            
              
              Burlington
              707
              
              2
              
              0–
              26
              
            
            
              
              
              Albemarle line
              1010
              
              2
              ¾
              0–
              42
              
            
            
            
              
              
              John Jones’s
              168
              
              
              ½
              0–
               6
              
            
            
              
              
              Madison Breedlove’s
              1120
              
              3
              
              0–
              41
              
            
            
              
              
              Edwards’s at Turkey sag road 
              305
              
              
              ¾
              0–
              15
              
            
            
              
              
              McCaulay’s
              513
              
              1
              ½
              0–
              23
              
            
            
              
              very mountainous
              {
              J. Key’s
              1262
              
              3
              ½
              1–
               0
              
            
            
              
              Martin Key’s
              248
              
              
              ¾
              
              45
              
            
            
              
              gate leading to ferry
              
              
              
              
              
              25
              here Odometer failed.
            
            
              
              ferry
              
              
              
              
              
              12
              
            
            
              
              
              Arrived at Monticello.
              
              
              
              
              
              
              
            
          
          
            
              
              These measures were on the belief that the wheel of the Phaeton made exactly 360. revolns. in a mile, but on measuring it accurately at the end of the journey it’s circumference was 14 f. 10½ I. and consequently made 354.95 revolns. in a mile. These numbers should be greater then in the proportion of 71:72 or a mile added to every 71. 
            
            
              
              Gave Mr. Madison’s servt. .5.
            
            
              
              Note Bradley at Stevensbg. informs me there is a road from Elkrun church by Champ’s old race ground, Slaty run church, & Summers’s tavern to Georgetown entirely level except the last 5. miles & 10 miles nearer than by Newgate.
            
            
              
              From Elk run church to Slate run church 12.
            
            
              Sep.
               12. 
              
              Pd. ferrge. at Mr. Lewis’s 2/3.
            
            
              
               14. 
              
              Pd. Jupiter for fowls 4.D.
            
            
              
               16. 
              
              Patsy for hhd. exp. 25/.
            
            
              
               19. 
              
              Jupiter do. 11/—Patsey do. 10/.
            
            
              
               21. 
              
              Pd. butcher 4.D.—Tom ferrge. to Wilson’s 1/3.
            
            
              
               23. 
              
              Jupiter to have terrine &c. mended 5/.
            
            
              
               25. 
              
              Patsy hhd. exp. 1.75 D.
            
            
              
               27. 
              
              Gave in Charity 5.D.
            
            
              
               29. 
              
              Pd. tinker 6/8—30. Pd. J. Jouett for J. Key for 6. barr. corn 12.D.
            
            
              Oct.
               2. 
              
              Patsy hhds. exp. 4.D.—3. Do. 1.D.
            
            
              
               4. 
              
              Recd. by Mr. Randolph from Mr. Brown of Richmd. 50. Doll.
            
            
            
              
               5. 
              
              Pd. Turner for box of Odometer 2.D.
            
            
              
               7. 
              
              Gave in charity 2/6.
            
            
              
               9. 
              
              Pd. Anthony in full for inoculatg. &c. 24/.
            
            
              
               11. 
              
              Lost in changing half joe 1.D.
            
            
              
              Gave in Charity 5.D.
            
            
              
              Cash in hand 63.7 D.
            
            
              
               12. 
              
              Left Monticello. 
            
            
              
               13. 
              
              Vales at Mr. Madison’s .45.
            
            
              
               14. 
              
              Do. Strode’s 9d.
            
            
              
               15. 
              
              Dumfries. pd. for ribbon .33.
            
            
              
               16. 
              
              Mount Vernon. vales 2.D.
            
            
              
              17.
              
                Georgetown  ferrge. 1.066—ferrymen .18—barber .25.    barber .2—Wiley in charity 4.66 D.    J. Madison for expences 15.33.    borrowed of do. .25—vales .25.  
            
            
              
              18.
              
            
            
              
               19. 
              
               Baltimore. J. Madison for exp. 7.62.  Susquehanna.  ferrymen .25    J. Madison exp. 4.76   Chester. do.do. 4.7    vales .25.  
            
            
              
              20.
              
            
            
              
              21.
              
            
            
              
              22.
              
            
            
              
              Arrived in Philadelphia.
            
            
              
              Cash on hand 25.88.
            
            
              
               24. 
              
              James Market money 4.63.
            
            
              
              
              
                Mr. Remsen during my absence has recieved a quarter’s salary for me     Doll. 875.  
            
            
              
              He has paid for me as follows.
            
            
              
                 to  J. W. Eppes 50. D.     Francis Seche. wages Sep.       6.     Herbst & Lex 115. 80    Barton for Dr. Currie 40.     G. Clymer 5. tons hay 80      Loxley. hay 10. 375    Francis straw 7. 36     8¾ cords of ash 36. 08    15½ cords of oak 58. 27 the bank477.67881.555Balance due to Mr. Remsen6.555  
            
            
              
              24.
              
            
            
            
              
              25.
              
                  D.   Received from bank.  Cash by Fr. Seche 50.    post note to James Brown of Richmd.  50.    post note to Revd. Matt. Maury 75.5     175.5  
            
            
              Oct.
                
              
              Pd. Mr. Remsen 6.5 D.
            
            
              
              Pd. Francis for small exp.
            
            
              
               26. 
              
              Pd. Francis for 13½ bush. oats 4.5 D.
            
            
              
              Do. for Stine for oats 6.8.
            
            
              
              Pd. Billington’s bill 11.26.
            
            
              
               27. 
              
              Pd. Francis for a wheelbarrow 27/2.
            
            
              
               28. 
              
              Pd. subscription to dancing assembly 8.D. concert 8.D.
            
            
              
              Recd. from the bank by Francis 50.D.
            
            
              
              Pd. Hamelius balce. for wax candles 18/4.
            
            
              
              Gave J. W. Eppes order on the bank for 30.D.
            
            
              
               29. 
              
              James market money 11/11 + 3/1 = 2.D.
            
            
              
               31. 
              
              Do. do. 13/11 + 1/1 = 2.D.
            
            
              
              Pd. duty &c. on a clock 2.38.
            
            
              Nov.
               1. 
              
              Gave Mrs. Pine ord. on bank for 33.33.
            
            
              
               2. 
              
              Pd. Palmer for a pr. of shoes 1.D.
            
            
              
                James  marketmoney 23/4 + 6/8 = 4.D.    his allowance for Octob. 6.D.  
            
            
              
              Francis wages for Oct. 7.D.
            
            
              
               3. 
              
              Do. balance of do. for Sep. 1.D.
            
            
              
              Do. board for Oct. 6.D.
            
            
              
              Robertson shoeing horses 4.D.
            
            
              
              Pd. Michael wages in full 11/8.
            
            
            
              
               5. 
              
              James market money 18/9 + 3/9 = 3.D.
            
            
              
               7. 
              
              Recd. of bank by Seche 50.D.
            
            
              
              Pd. Roberts leather breeches for Fras. 4.66.
            
            
              
               8. 
              
              Gave order on bank in favr. Ker, coachmakr. 93.04.
            
            
              
              Maria .25.
            
            
              
               10. 
              
              James market money 38/10 + 6/2 = 6.D.
            
            
              
              Pd. for glass cover for clock 20/.
            
            
              
              Charcoal in part 5.D.
            
            
              
               12. 
              
              Gave J. W. Eppes ord. on bank for 25 D.
            
            
              
              Pd. Billy a quarter’s washing 13.33 D.
            
            
              
              Recd. from F. Eppes a bill on Walker & co. for 200.D. for the use of J. W. Eppes, & sent to bank to collect.
            
            
              
               13. 
              
              Maria .25 D.
            
            
              
               14. 
              
              Gave Narlbro & Frazer ord. on bank 20.4 D. for 102 ℔ Bourb. coffee.
            
            
              
              Charity 1.D. James markt. money 59/7½ + 37/10½ = 13.D.
            
            
              
              John Mole comes into my service @ 7 D. a month.
            
            
              
               15. 
              
              Recd. of bank by Seche 30.D.
            
            
              
              Pd. Sickles for keepg. horse 9.D.
            
            
              
               16. 
              
              Pd. Mrs. Smart milliner for Maria 5/.
            
            
              
               17. 
              
              James Market money 18/9 + 3/9 = 3.D.
            
            
              
               19. 
              
              Do. 19/2 + 3/4 = 3.D. Francis small exp. 1.D.
            
            
              
               20. 
              
              Maria 2/4.
            
            
              
               21. 
              
              Gave J. W. Eppes ord. on bank for 24.D.
            
            
              
              James market money 17/6 + 5/ = 3.D.
            
            
              
               22. 
              
              Pd. Voigt mendg. watch 3.D.
            
            
              Nov.
               23. 
              
              Pd. Petit on acct. 5.D.
            
            
              
              Recd. from bank by Francis 50.D.
            
            
              
              Pd. Mr. Ogden 9.33 D. pontage 4½d.
            
            
              
              Recd. from Mr. Lear Mordecai Lewis’s bill of excha. on the Willinks for 800. ƒ. court. payable to the Van Staphorsts & Hubard, on account for wines I have procured and am to procure for the Presidt. of the U. S.
            
            
              
               24. 
              
              Inclosed the bill to the V. Staph. & Hubard to be placed to my credit.
            
            
              
              Pd. Francis for straw 2.D.
            
            
              
              Pd. for visiting cards .125.
            
            
            
              
               25. 
              
              James 5.D.
            
            
              
              Petit 20.D. on acct.
            
            
              
               26. 
              
              Mr. Remsen Fenno’s acct. 9.D.
            
            
              
              Francis pontage .1.
            
            
              
               27. 
              
              Maria .25—Credit Mr. Eppes for a Jenny 66.66.
            
            
              
               28. 
              
              Rouch the baker 1.1.
            
            
              
               29. 
              
              James 54/8 + 5/4 = 8.D.
            
            
              
              Recd. from the bank by Seche 50.D.
            
            
              
              Pd. Petit on acct. 20.D.
            
            
              
              Pd. for 2. teapots .93.
            
            
              Dec.
               1. 
              
              James 4.D.
            
            
              
              Pd. Jacob 20. days service 4.64.
            
            
              
               2. 
              
              Pd. Stein for 40. bush. oats 15.D.
            
            
              
              Recd. Lieper’s note in part paimt. of tobo. for 1000.D. Discounted it in the bank, at 8.D. discount so credit him but 992.D.
            
            
              
               3. 
              
              Gave Sheaff order on bank for 68.65 D. for wine @ 16/6.
            
            
              
              Recd. from bank by Francis 100.D.
            
            
              
              Pd. for servts. clothes for Monticello 33.1 D.
            
            
              
                Pd. servants wages.  Francis 7.D. his wife 3.D.    John 4.D. Gustavus 7.D.    James 7.D. Cuffy 3.D.   
            
            
              
              Pd. for 11. yds. crimson bays 6.11.
            
            
              
              Gave in charity 1.11.
            
            
              
              James 48/4 + 4/2 = 7.D.
            
            
              
              Petit on acct. 15.D.
            
            
              
              Recd. from bank note payable to myself for 650.D.
            
            
              
               4. 
              
              Inclosed the sd. bank note to Dobson with my bond to Jones, which he had sent me. I indorsed this payment as of Dec. 11.
            
            
              
              Gave Maria .25.
            
            
              
               6. 
              
              Pd. Francis 30. bushels of oats 10.66.
            
            
              
              Recd. from the bank by Francis 50.D.
            
            
              
               8. 
              
              James £4–6–6 + 3/6 = 12.D.
            
            
            
              
               10. 
              
              Pd. Brining smith’s work £3–6–9.
            
            
              
              Gave Maria .25 also to pay for gloves 3/.
            
            
              Dec.
               13. 
              
              James £4–0–10½ + 1/7½ = 11.D.
            
            
              
              Pd. Petit on acct. 10.D.
            
            
              
              Gave J. W. Eppes ord. on bank for 12.D.
            
            
              
              Pd. Leslie for a clock cover 1.D.
            
            
              
               16. 
              
              James 38/3 + 6/9 = 6.D.
            
            
              
              Recd. from the bank by Francis 50.D.
            
            
              
              Pd. Poyntell for box of paints & pencils for Maria 6.D.
            
            
              
              Pd. freight of candles from Norfolk 1.D.
            
            
              
               17. 
              
              Gave Petit to pay for 21. china plates 5.D.
            
            
              
              Gave Maria .25.
            
            
              
               19. 
              
              James 54/8 + 5/4 = 8.D.
            
            
              
              Gave Carstairs ord. on bank for 111.64 D. in full for book presses & other work. 
            
            
              
              Pd. for a key for Maria .5.
            
            
              
               20. 
              
              Pd. for seeing a lion 21 months old 11½d.
            
            
              
              Gave Petit to pay for silk 3.D.
            
            
              
               22. 
              
              James £6–1 + 6/6 = 17.D.
            
            
              
              Maria for shoes 1.D.
            
            
              
               23. 
              
              Recd. from Lieper an ord. on the bank for 200.D. which lodged in the bank.
            
            
              
              Gave Isaac Miller (of Charlottesville) an order on the bank
            
            
              
                 for 99.11 D. to pay  to himself £12– 2–5    to Schenk & Lot       17–12–3    Virginia currcy. 29–14–8   
            
            
              
               24. 
              
              Pd. for a basket 5/.
            
            
              
               26. 
              
              Gave Maria .25.
            
            
              
                Gave Mrs. Pine ord. on bank for 73.66 doll. to pay   £     Mrs. Smart’s bill, things bought for Maria 11–14–9  John Guest’s do.6– 0–5 her own do. for things bot. viz. linen &c.9–17–427–12–6  
            
            
            
              
              James market money £3–8 + 7/ = 10.D.
            
            
              
               27. 
              
              Recd. from bank by Seche 40.D.
            
            
              
              Pd. Petit on acct. 10.D.
            
            
              
              Pd. Francis for straw 4.D. for twine .25 C.
            
            
              
               29. 
              
              Gave Maria to pay for muff 4.D. shawl 2.D.
            
            
              
              James market money 42/7½ + 2/4½ = 6.D.
            
            
              
              Pd. bell hanger 4.5 D.
            
            
              
               31. 
              
              James market money 32/9½ + 4/8½ = 5.D.
            
          
         
          
            
              
              1791
              
               Philadelphia
            
            
              Jan.
               1.
              18
              
              
              c
               
              22
              
              
              
              
            
            
              
               2
               9.
              
              
              f
              
              
              
              
              f
              
            
            
              
               3
              15.
              
              
              f
              
              
              
              
              f
              
            
            
              
               4
              33
              
              
              c
              
              
              
              
              c
              
            
            
              
               5
              
              
              
              c
              
              
              
              
              c
              
            
            
              
               6
              37
              
              
              f
              
              
              
              
              f
              
            
            
              
               7
              43
              
              
              c
              
              53
              
              
              c
              
            
            
              
               8
              39
              
              
              c
              
              
              
              
              c
              
            
            
              
               9
              31
              
              
              r.h
              
              32
              
              
              r
              
            
            
              
              10
              35
              
              
              c
              
              
              
              
              c
              
            
            
              
              11
              30
              
              
              c
              
              31
              
              
              f
              
            
            
              
              12
              22
              
              
              f
              
              34
              
              
              f
              
            
            
              
              13
              35
              
              
              c
              
              50
              
              
              f
              
            
            
              
              14
              38
              48
              98
              f
              
              50
              42
              85
              f
              
            
            
              
              15
              41
              49
               +
              c
              
              44
              52
               +
              r
              + This mark denotes that the humidity was beyond the highest limit ofSaussure’s hygrometer.
            
            
              
              16
              39
              70
               +
              c
              
              45
              60
              91
              c
            
            
              
              17
              53
              69
               +
              sar
              
              
              
              
              f
            
            
              
              18
              32
              54
              88
              f
              
              40
              43
              70
              f
            
            
              
              19
              25
              46
              76
              f
              
              30
              42
              70
              c
              
            
            
              
              20
              26
              45
              75
              f
              
              36
              42
              68
              c
              
            
            
              
              21
              31
              50
              86
              f
              
              48
              40
              67
              f
              
            
            
              
              22
              32
              42
              71
              f
              
              30
              35
              60
              f
              
            
            
              
              23
              19
              40
              70
              c
              
              36
              37
              65
              f
              
            
            
              
              24
              25
              52
              95
              f
              
              
              
              
              f
              
            
            
              
              25
              38
              65
               +
              c
              
              
              
              
              car
              
            
            
              
              26
              41
              77
               +
              car
              
              53
              50
              75
              f
              
            
            
              
              27
              35
              60
              92
              f
              
              43
              48
              76
              c
              
            
            
              
              28
              32
              49
              79
              c
              
              32
              45
              71
              c
              
            
            
              
              29
              20
              47
              77
              f
              
              35
              42
              66
              f
              
            
            
              
              30
              36
              46
              75
              c
              
              
              
              
              s
              
            
            
              
              31.
              22
              43
              70
              f
              
              31
              39
              64
              f
              
            
            
              
              Feb.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              22
              42
              70
              c
              
              31
              39
              63
              c
              
            
            
              
               2.
              30
              47
              80
              f
              
              35
              39
              64
              c
              
            
            
              
               3.
              17
              47
              82
              f
              
              
              
              
              f
              
            
            
            
              
               4.
              33
              69
               +
              cas
              
              41
              65
              94
              c
              
            
            
              
               5.
              36
              75
               +
              r
              
              38
              75
               +
              r
              
            
            
              
               6.
              37
              76
               +
              c
              
              49
              63
              90
              f
              
            
            
              
               7.
              41
              74
               +
              c
              
              52
              73
               +
              r
              
            
            
              
               8.
              55
              90
               +
              c
              
              50
              65
              94
              r
              
            
            
              
               9.
              28
              68
               +
              rs
              
              29
              68
              96
              s
              
            
            
              
              10.
              26
              69
              96
              s
              
              35
              52
              75
              f
              
            
            
              
              11.
              23
              52
              75
              c
              
              33
              45
              67
              f
              
            
            
              
              12.
              28
              66
              97
              f
              
              45
              44
              68
              f
              
            
            
              
              13.
              31
              65
              97
              f
              
              41
              72
               +
              r
              
            
            
              
              14.
              37
              91
               +
              c
              
              56
              40
              61
              f
              
            
            
              
              15.
              25
              41
              65
              f
              
              37
              37
              57
              f
              
            
            
              
              16.
              43
              87
               +
              r
              
              37
              43
              64
              f
              
            
            
              
              17.
              10
              43
              64
              f
              
              
              
              
              f
              
            
            
              
              18.
              15
              43
              67
              f
              
              34
              37
              55
              f
              
            
            
              
              19.
              27
              72
              97
              s
              
              35
              76
               +
              r
              
            
            
              
              20.
              29
              72
              95
              c
              
              
              
              
              c
              
            
            
              
              21.
              19
              61
              85
              f
              
              28
              58
              82
              c
              
            
            
              
              22.
              15
              62
              88
              fas
              
              
              
              
              f
              
            
            
              
              23.
              29
              71
              98
              c
              
              45
              48
              72
              f
              
            
            
              
              24.
              27
              47
              71
              f
              
              36
              42
              64
              f
              
            
            
              
              25.
              29
              49
              75
              c
              
              39
              44
              69
              c
              
            
            
              
              26.
              41
              64
              92
              c
              
              48
              40
              65
              f
              
            
            
              
              27.
              29
              57
              89
              f
              
              53
              43
              72
              f
              red breasts
            
            
              
              
              
              
              
              
              
              
              
              
              
              black birds
            
            
              
              28.
              59
              73
              97
              r
              
              54
              79
               +
              r
              
            
            
              
              Mar.
              Thermom.
              Luc
              Saussure
              
              
              Thermom.
              Luc
              Saussure
              
              
            
            
              
               1.
              31
              49
              70
              f
              
              38
              43
              64
              f
              
            
            
              
               2.
              27
              53
              82
              f
              
              43
              44
              74
              f
              
            
            
              
               3.
              39
              57
              88
              c
              
              52
              42
              68
              c
              
            
            
              
               4.
              36
              49
              80
              f
              
              52
              43
              69
              f
              
            
            
              
               5.
              37
              63
              95
              c
              
              53
              58
              87
              c
              
            
            
              
               6.
              43
              68
               +
              f
              
              60
              82
               +
              car
              
            
            
              
               7.
              55
              87
               +
              car
              
              65
              65
              86
              car
              frogs
            
            
              
               8.
              41
              50
              75
              farl
              
              50
              42
              65
              f
              
            
            
              
               9.
              32
              47
              72
              f
              
              48
              42
              65
              c
              
            
            
              
              10.
              48
              74
               +
              car
              
              64
              71
              94
              car
              
            
            
              
              11.
              53
              77
               +
              r
              
              48
              72
              95
              car
              
            
            
              
              12.
              46
              75
               +
              r
              
              51
              72
              94
              c
              
            
            
              
              13.
              34
              54
              76
              f
              
              47
              41
              62
              f
              
            
            
              
              14.
              39
              71
              98
              ras
              
              51
              66
              90
              f
              
            
            
              
              15.
              48
              81
               +
              car
              
              57
              78
              99
              car
              
            
            
              
              16.
              50
              84
               +
              c
              
              59
              71
              92
              f
              
            
            
              
              17.
              46
              76
              99
              c
              
              80
              49
              78
              f
              blue birds
            
            
              
              18.
              56
              58
              93
              f
              
              81
              45
              72
              f
              weepg. willow in leaf.
            
            
              
              19.
              58
              62
              94
              r
              
              41
              65
              95
              rs
              
            
            
              
              20.
              36
              59
              82
              f
              
              44
              44
              64
              cas
              
            
            
              
              21.
              37
              52
              80
              f
              
              
              
              
              f
              
            
            
              
              22.
              46
              52
              82
              c
              
              56
              40
              65
              f
              
            
            
              
              23.
              34
              55
              90
              f
              
              52
              45
              71
              c
              
            
            
            
              
              24.
              49
              70
              98
              car
              
              68
              54
              79
              f
              
            
            
              
              25.
              55
              86
               +
              carl
              
              61
              50
              75
              car
              lilac, gooseberry.
            
            
              
              26.
              43
              52
              80
              f
              
              66
              35
              55
              c
              golden willow leafing.
            
            
              
              27.
              41
              51
              81
              f
              
              
              
              
              f
              
            
            
              
              28.
              41
              52
              89
              c
              
              51
              53
              86
              c
              
            
            
              
              29.
              44
              74
              98
              c
              
              48
              75
               +
              r
              
            
            
              
              30.
              44
              69
              91
              c
              
              58
              50
              72
              f
              
            
            
              
              31.
              43
              54
              84
              f
              
              62
              33
              51
              f
              
            
            
              
              Apr.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              44
              37
              62
              f
              
              65
              33
              55
              f
              
            
            
              
               2.
              48
              49
              88
              r
              
              61
              44
              69
              f
              
            
            
              
               3.
              36
              44
              71
              f
              
              53
              38
              60
              f
              annular eclipse of sun  begun at sunrise.
            
            
              
               4.
              36
              48
              78
              f
              
              58
              35
              57
              f
            
            
              
               5.
              40
              48
              81
              f
              
              56
              31
              51
              f
              apricot bloss.
            
            
              
               6.
              36
              40
              72
              f
              
              55
              32
              56
              c
              cherry leaf
            
            
              
               7.
              38
              40
              71
              f
              
              60
              30
              52
              f
              
            
            
              
               8.
              42
              52
              83
              car
              
              57
              42
              68
              f
              
            
            
              
               9.
              38
              55
              90
              f
              
              59
              44
              70
              f
              peach bloss.
            
            
              
              10.
              44
              59
              93
              c
              
              
              
              
              f
              apple leaf
            
            
              
              11.
              42
              69
              97
              f
              
              70
              34
              56
              f
              cherry bloss.
            
            
              
              12.
              50
              52
              89
              c
              
              75
              40
              70
              far
              
            
            
              
              13.
              62
              70
               +
              r
              
              66
              65
              95
              r
              
            
            
              
              14.
              44
              67
              93
              car
              
              53
              57
              80
              c
              
            
            
              
              15.
              45
              73
               +
              r
              
              61
              40
              64
              c
              
            
            
              
              16.
              45
              50
              81
              f
              
              64
              40
              65
              c
              
            
            
              
              17.
              50
              47
              78
              c
              
              68
              35
              57
              f
              
            
            
              
              18.
              50
              38
              68
              f
              
              70
              32
              56
              f
              
            
            
              
              19.
              48
              35
              
              f
              
              67
              30
              52
              f
              
            
            
              
              20.
              45
              51
              
              f
              
              67
              36
              
              c
              
            
            
              
              21.
              45
              67
              
              c
              
              64
              41
              
              c
              martins.
            
            
              
              22.
              55
              55
              
              c
              
              68
              45
              
              c
              
            
            
              
              23.
              60
              61
              
              c
              
              71
              49
              82
              r
              
            
            
              
              24.
              64
              66
              96
              c
              
              72
              58
              88
              r
              
            
            
              
              25.
              60
              53
              77
              f
              
              68
              32
              44
              f
              
            
            
              
              26.
              52
              56
              92
              f
              
              79
              31
              58
              f
              
            
            
              
              27.
              58
              37
              69
              f
              
              70
              33
              55
              f
              
            
            
              
              28.
              44
              41
              77
              f
              
              64
              30
              55
              f
              
            
            
              
              29.
              52
              42
              75
              c
              
              65
              43
              79
              c
              
            
            
              
              30.
              53
              53
              72
              c
              
              67
              42
              71
              f
              lilac blossm.
            
            
              
              
              Hygr.
              Hygr.
              
              
              
              
              
              
              
              
            
            
              May
              Therm.
              Luc
              Sauss. 
              
              
              
              
              
              
              
              
            
            
              
               1.
              56
              72
              
              f
              
              80
              32
              44
              f
              
            
            
              
               2.
              52
              44
              81
              f
              
              70
              37
              62
              f
              
            
            
              
               3.
              54
              50
              86
              c
              
              70
              40
              70
              f
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              dogwood
              }
              blossom
            
            
              
               4.
              53
              58
              95
              c
              
              70
              45
              70
              f
              gelder rose
            
            
              
               5.
              57
              61
              99
              f
              
              70
              38
              55
              f
              redbud
            
            
              
               6.
              51
              44
              79
              f
              
              
              
              
              f
              azalea
            
            
              
               7.
              48
              41
              75
              f
              
              68
              33
              60
              f
              
            
            
              
               8.
              47
              46
              84
              f
              
              67
              35
              64
              r
              
            
            
            
              
               9.
              48
              54
              95
              f
              
              75
              30
              49
              f
              
            
            
              
              10.
              50
              43
              82
              f
              
              79
              28
              55
              f
              
            
            
              
              11.
              59
              61
              98
              c
              
              82
              38
              58
              f
              
            
            
              
              12.
              62
              51
              91
              f
              
              80
              35
              60
              f
              
            
            
              
              13.
              65
              56
              97
              r
              
              80
              45
              74
              f
              
            
            
              
              14.
              51
              67
              97
              r
              
              62
              58
              85
              c
              
            
            
              
              15.
              54
              52
              81
              c
              
              70
              37
              53
              f
              
            
            
              
              July
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              
              
              
              
              
              
              
              
              
              
            
            
              
               2.
              
              
              
              
              
              
              
              
              
              
            
            
              
               3.
              
              
              
              
              
              
              
              
              
              
            
            
              
               4.
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
              
              
              
              
              
              74
              40
              67
              f
              
            
            
              
               6.
              65
              48
              89
              c
              
              82
              40
              66
              f
              
            
            
              
               7.
              69
              50
              90
              f
              
              87
              39
              66
              f
              
            
            
              
               8.
              71
              52
              95
              f
              
              89
              40
              65
              f
              
            
            
              
               9.
              72
              41
              75
              f
              
              87
              36
              65
              f
              
            
            
              
              10.
              72
              50
              93
              f
              
              93
              36
              60
              f
              
            
            
              
              11.
              74
              55
              98
              f
              
              94
              36
              64
              f
              
            
            
              
              12.
              75
              59
              *
              f
              
              87
              48
              74
              r
              
            
            
              
              13
              76
              58
              96
              f
              
              83
              46
              82
              c
              
            
            
              
              14
              76
              59
              98
              f
              
              91
              41
              74
              f
              
            
            
              
              15
              75
              55
              96
              f
              
              
              
              
              c
              
            
            
              
              16
              77
              53
              93
              c
              
              71
              63
              *
              r
              
            
            
              
              17
              67
              67
              93
              f
              
              78
              40
              56
              f
              
            
            
              
              18
              61
              51
              86
              f
              
              79
              35
              51
              f
              
            
            
              
              19
              63
              50
              88
              f
              
              79
              36
              61
              f
              
            
            
              
              20
              66
              52
              89
              f
              
              81
              35
              53
              f
              
            
            
              
              21
              65
              50
              90
              f
              
              88
              35
              59
              f
              
            
            
              
              22
              72
              55
              95
              c
              
              89
              43
              70
              f
              
            
            
              
              23
              73
              55
              90
              f
              
              85
              37
              61
              f
              
            
            
              
              24
              71
              49
              87
              f
              
              91
              34
              55
              f
              
            
            
              
              25
              70
              46
              86
              f
              
              82
              33
              58
              f
              
            
            
              
              26
              66
              47
              88
              c
              
              85
              38
              66
              f
              
            
            
              
              27
              70
              55
              95
              c
              
              84
              36
              57
              f
              
            
            
              
              28
              68
              50
              90
              f
              
              87
              35
              57
              f
              
            
            
              
              29
              69
              51
              94
              f
              
              
              34
              57
              f
              
            
            
              
              30
              69
              53
              95
              c
              
              82
              45
              80
              c
              
            
            
              
              31
              73
              59
              98
              c
              
              89
              40
              60
              far
              
            
            
              
              Aug.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              69
              48
              84
              f
              
              86
              37
              65
              f
              
            
            
              
               2.
              65
              47
              86
              far
              
              83
              33
              48
              f
              
            
            
              
               3
              65
              53
              92
              f
              
              84
              34
              52
              f
              
            
            
              
               4
              64
              51
              93
              f
              
              82
              36
              60
              f
              
            
            
              
               5
              70
              62
              96
              r
              
              82
              51
              78
              f
              
            
            
              
               6
              69
              63
              96
              c
              
              79
              50
              75
              f
              
            
            
              
               7
              70
              57
              90
              c
              
              86
              43
              61
              f
              
            
            
              
               8
              70
              65
              98
              c
              
              83
              46
              75
              c
              
            
            
              
               9
              74
              70
              
              r
              
              82
              53
              79
              c
              
            
            
              
              10
              73
              71
              
              car
              
              86
              46
              67
              f
              
            
            
            
              
              11
              75
              68
              98
              c
              
              79
              61
              93
              r
              
            
            
              
              12
              73
              71
               +
              c
              
              80
              50
              83
              c
              
            
            
              
              13
              67
              58
              93
              c
              
              81
              41
              63
              f
              
            
            
              
              14
              66
              57
              94
              f
              
              78
              46
              75
              c
              
            
            
              
              15
              66
              60
              96
              c
              
              82
              36
              55
              f
              
            
            
              
              16
              69
              63
              98
              f
              
              82
              46
              75
              car
              
            
            
              
              17
              67
              59
              92
              far
              
              81
              39
              62
              f
              
            
            
              
              18
              66
              53
              90
              c
              
              77
              45
              76
              c
              
            
            
              
              19
              65
              62
               +
              r
              
              69
              60
              97
              r
              
            
            
              
              20
              60
              62
              98
              f
              
              75
              41
              58
              f
              
            
            
              
              21
              59
              57
              95
              f
              
              76
              40
              62
              c
              
            
            
              
              22
              57
              58
              97
              f
              
              77
              42
              68
              f
              
            
            
              
              23
              65
              55
              93
              c
              
              
              
              
              
              
            
            
              
              24
              69
              65
               +
              c
              
              83
              48
              75
              c
              
            
            
              
              25
              73
              70
              
              c
              
              87
              48
              71
              f
              
            
            
              
              26
              72
              62
              98
              c
              
              87
              44
              71
              f
              
            
            
              
              27
              70
              67
               +
              f
              
              85
              41
              72
              f
              
            
            
              
              28
              
              
              
              
              
              89
              
              
              f
              
            
            
              
              29
              
              
              
              
              
              93
              
              
              f
              
            
            
              
              30
              
              
              
              
              
              91
              
              
              f
              
            
            
              
              31.
              
              
              
              
              
              
              
              
              r
              
            
            
              
              Nov.
              
              
              
              
              
              
              
              
              
              
            
            
              
              14
              47
              54
              87
              c
              
              64
              56
              90
              c
              
            
            
              
              15
              52
              63
              92
              far
              
              49
              50
              72
              car
              
            
            
              
              16
              31
              54
              82
              f
              
              42
              46
              70
              f
              
            
            
              
              17
              34
              50
              76
              c
              
              42
              45
              66
              f
              
            
            
              
              18
              29
              50
              78
              f
              
              43
              42
              63
              f
              
            
            
              
              19
              31
              56
              90
              c
              
              45
              48
              70
              f
              
            
            
              
              20
              27
              51
              79
              f
              
              41
              45
              66
              f
              
            
            
              
              21
              36
              63
              96
              r
              
              56
              64
              95
              r
              
            
            
              
              22
              43
              74
               +
              r
              
              49
              50
              72
              f
              
            
            
              
              23
              33
              65
              96
              f
              
              52
              48
              72
              f
              
            
            
              
              24
              39
              62
              95
              c
              
              56
              62
              92
              c
              
            
            
              
              25
              51
              63
              86
              car
              
              
              
              
              
              
            
            
              
              26
              31
              49
              72
              c
              
              36
              45
              65
              f
              
            
            
              
              27
              27
              55
              82
              f
              
              46
              43
              65
              f
              
            
            
              
              28
              34
              61
              92
              f
              
              44
              69
               +
              r
              
            
            
              
              29
              36
              64
              85
              f
              
              45
              51
              75
              f
              
            
            
              
              30
              31
              62
              90
              f
              
              47
              56
              80
              f
              
            
            
              Dec.
               1.
              48
              73
              97
              c
              
              61
              76
               +
              r
              
            
            
              
               2
              42
              57
              78
              c
              
              41
              47
              66
              f
              
            
            
              
               3
              28
              53
              78
              f
              
              37
              45
              65
              f
              
            
            
              
               4
              27
              60
              90
              f
              
              39
              50
              73
              c
              
            
            
              
               5
              31
              61
              90
              f
              
              35
              68
              98
              s
              
            
            
              
               6
              31
              64
              76
              c
              
              32
              53
              72
              c
              
            
            
              
               7
              24
              53
              76
              f
              
              26
              50
              70
              c
              
            
            
              
               8
              20
              52
              73
              f
              
              30
              45
              61
              f
              
            
            
              
               9
              23
              50
              73
              f
              
              33
              47
              66
              f
              
            
            
              
              10
              25
              56
              85
              f
              
              39
              45
              66
              f
              
            
            
              
              11
              29
              61
              92
              f
              
              43
              56
              84
              c
              
            
            
            
              
              12
              36
              66
              97
              r
              
              
              
              
              s
              
            
            
              
              13
              29
              69
              78
              c
              
              32
              53
              68
              c
              
            
            
              
              14
              30
              52
              68
              f
              
              35
              47
              65
              f
              
            
            
              
              15
              27
              57
              82
              f
              
              37
              51
              74
              f
              
            
            
              
              16
              29
              67
              97
              f
              
              48
              49
              70
              f
              
            
            
              
              17
              33
              52
              80
              f
              
              47
              45
              70
              f
              
            
            
              
              18
              36
              71
               +
              r
              
              42
              75
               +
              c
              
            
            
              
              19
              40
              79
               +
              car
              
              40
              70
              93
              car
              
            
            
              
              20
              30
              60
              80
              c
              
              32
              54
              72
              f
              
            
            
              
              21
              25
              61
              85
              f
              
              42
              50
              70
              f
              
            
            
              
              22
              28
              53
              73
              f
              
              31
              47
              66
              f
              
            
            
              
              23
              20
              55
              82
              f
              
              30
              49
              70
              f
              
            
            
              
              24
              21
              59
              89
              f
              
              30
              45
              63
              f
              
            
            
              
              25
              21
              55
              84
              f
              
              38
              40
              58
              f
              
            
            
              
              26
              27
              58
              92
              f
              
              46
              44
              67
              f
              
            
            
              
              27
              30
              57
              90
              f
              
              45
              49
              73
              c
              
            
            
              
              28
              34
              57
              89
              f
              
              49
              46
              71
              c
              
            
            
              
              29
              32
              49
              78
              f
              
              42
              43
              67
              f
              
            
            
              
              30
              27
              56
              90
              f
              
              41
              50
              80
              c
              
            
            
              
              31
              36
              60
              95
              c
              
              50
              49
              76
              f
              
            
            
              
              
              
              
              
              
              
              
              
              
              
              
            
            
              
              1792
              
              Hygr.
              Hygr.
              
              
              
              
              
              
              
            
            
              
              Jan.
              Therm.
              Luc.
              Sauss.
              
              
              
              
              
              
              
            
            
              
               1.
              35
              65
               +
              r
              
              41
              76
               +
              r
              
            
            
              
               2.
              35
              80
               +
              r
              
              40
              76
               +
              c
              
            
            
              
               3.
              39
              82
               +
              car
              
              46
              84
               +
              c
              
            
            
              
               4.
              36
              58
              78
              f
              
              44
              48
              68
              f
              
            
            
              
               5.
              31
              58
              98
              c
              
              39
              54
              79
              c
              
            
            
              
               6.
              31
              55
              71
              f
              
              32
              45
              62
              f
              
            
            
              
               7.
              20
              50
              72
              c
              
              24
              61
              92
              s
              
            
            
              
               8.
              23
              63
              86
              c
              
              28
              62
              90
              c
              
            
            
              
               9.
              23
              59
              80
              f
              
              28
              50
              68
              f
              
            
            
              
              10.
              9
              52
              74
              f
              
              24
              48
              67
              f
              
            
            
              
              11.
              12
              50
              71
              f
              
              28
              45
              64
              f
              
            
            
              
              12.
              15
              50
              74
              c
              
              21
              50
              75
              c
              
            
            
              
              13.
              21
              75
               +
              cas
              
              28
              57
              68
              cas
              
            
            
              
              14.
              19
              55
              74
              f
              
              23
              51
              71
              c
              
            
            
              
              15.
              15
              58
              86
              f
              
              29
              51
              73
              f
              
            
            
              
              16.
              19
              55
              80
              f
              
              26
              51
              73
              f
              
            
            
              
              17.
              15
              55
              83
              f
              
              30
              50
              74
              f
              
            
            
              
              18.
              14
              58
              90
              c
              
              24
              66
               +
              s
              
            
            
              
              19.
              21
              66
              83
              c
              
              28
              49
              67
              f
              
            
            
              
              20.
              10
              58
              86
              f
              
              28
              51
              71
              f
              
            
            
              
              21.
              21
              52
              75
              f
              
              28
              47
              68
              c
              
            
            
              
              22.
              16
              64
              96
              s
              
              19
              55
              84
              s
              
            
            
              
              23.
              –3
              55
              80
              f
              
              15
              47
              65
              f
              
            
            
              
              24.
               6
              57
              85
              c
              
              21
              48
              67
              f
              
            
            
              
              25.
               8
              53
              80
              f
              
              26
              49
              73
              f
              
            
            
              
              26.
               3
              55
              82
              f
              
              25
              51
              76
              f
              
            
            
            
              
              27.
               1
              55
              88
              f
              
              28
              48
              72
              f
              
            
            
              
              28.
              11
              53
              81
              c
              
              22
              50
              75
              f
              
            
            
              
              29.
               5
              54
              83
              f
              
              28
              50
              77
              f
              
            
            
              
              30.
              
              
              
              
              
              30
              62
              94
              c
              
            
            
              
              31.
              37
              89
               +
              r
              
              37
              90
               +
              r
              
            
            
              
              Feb.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              31
              50
              68
              f
              
              33
              50
              70
              f
              
            
            
              
               2.
              25
              50
              72
              f
              
              32
              46
              65
              f
              
            
            
              
               3.
              20
              53
              80
              f
              
              35
              49
              72
              f
              
            
            
              
               4.
              30
              64
              73
              c
              
              40
              60
              87
              c
              
            
            
              
               5.
              35
              79
               +
              far
              
              47
              58
              80
              f
              
            
            
              
               6.
              31
              69
              93
              f
              
              45
              46
              67
              f
              
            
            
              
               7.
              28
              58
              88
              c
              
              29
              55
              82
              s
              
            
            
              
               8.
              25
              76
              98
              s
              
              34
              68
              90
              c
              
            
            
              
               9.
              30
              76
              98
              f
              
              38
              46
              65
              f
              
            
            
              
              10.
              30
              53
              80
              c
              
              38
              49
              72
              c
              
            
            
              
              11.
              29
              51
              75
              c
              
              32
              48
              72
              c
              
            
            
              
              12.
              26
              54
              84
              s
              
              30
              63
              96
              c
              
            
            
              
              13.
              24
              59
              80
              c
              
              29
              55
              79
              c
              
            
            
              
              14.
              23
              69
              98
              s
              
              30
              67
              98
              s
              
            
            
              
              15.
              25
              67
              93
              c
              
              32
              63
              89
              c
              
            
            
              
              16.
              29
              69
              98
              s
              
              38
              62
              90
              c
              
            
            
              
              17.
              33
              64
              90
              f
              
              39
              47
              69
              f
              
            
            
              
              18.
              22
              51
              78
              f
              
              36
              47
              71
              c
              
            
            
              
              19.
              20
              51
              75
              f
              
              28
              48
              72
              f
              
            
            
              
              20.
              16
              51
              78
              f
              
              27
              46
              67
              c
              
            
            
              
              21.
              15
              50
              76
              f
              
              30
              46
              69
              f
              
            
            
              
              22.
              22
              40
              73
              f
              
              36
              46
              70
              f
              
            
            
              
              23.
              25
              50
              78
              f
              
              36
              46
              69
              c
              
            
            
              
              24.
              19
              52
              82
              f
              
              36
              48
              75
              f
              
            
            
              
              25.
              29
              61
              94
              c
              
              41
              44
              65
              c
              
            
            
              
              26.
              32
              54
              86
              c
              
              36
              63
               +
              r
              
            
            
              
              27.
              35
              83
               +
              r
              
              36
              55
              76
              c
              
            
            
              
              28.
              21
              53
              74
              f
              
              40
              42
              64
              f
              
            
            
              
              29.
              23
              55
              83
              f
              
              41
              44
              65
              f
              
            
            
              
              Mar.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              25
              59
              92
              f
              
              49
              44
              66
              f
              
            
            
              
               2.
              40
              54
              85
              c
              
              45
              62
              98
              c
              
            
            
              
               3.
              34
              77
              99
              c
              
              50
              50
              76
              c
              
            
            
              
               4.
              36
              69
              98
              far
              
              47
              53
              78
              c
              
            
            
              
               5.
              37
              79
               +
              rlt
              
              43
              74
              93
              c
              
            
            
              
               6.
              35
              62
              84
              f
              
              53
              45
              66
              f
              
            
            
              
               7.
              33
              61
              92
              f
              
              52
              46
              70
              f
              
            
            
              
               8
              35
              65
              98
              c
              
              36
              72
               +
              rs
              
            
            
              
               9
              35
              76
              98
              f
              
              50
              58
              85
              f
              
            
            
              
              10
              36
              75
              98
              r
              
              38
              81
               +
              r
              
            
            
              
              11
              36
              67
              93
              f
              
              48
              47
              67
              f
              
            
            
              
              12
              34
              50
              75
              f
              
              40
              47
              69
              c
              
            
            
              
              13
              32
              55
              84
              f
              
              45
              43
              64
              f
              
            
            
              
              14
              31
              57
              85
              f
              
              46
              42
              62
              f
              
            
            
            
              
              15
              33
              54
              83
              c
              
              43
              48
              74
              c
              
            
            
              
              16
              33
              80
               +
              cas
              
              41
              69
              91
              cas
              
            
            
              
              17
              33
              74
              97
              f
              
              52
              48
              72
              f
              
            
            
              
              18
              35
              68
              97
              c
              
              44
              66
              96
              r
              
            
            
              
              19
              43
              84
               +
              r
              
              56
              73
              98
              c
              
            
            
              
              20
              40
              63
              80
              car
              
              54
              43
              61
              f
              
            
            
              
              21
              39
              64
              94
              f
              
              50
              40
              58
              f
              
            
            
              
              22
              31
              55
              86
              f
              
              50
              39
              59
              f
              
            
            
              
              23
              39
              53
              84
              c
              
              56
              61
              91
              car
              
            
            
              
              24
              50
              73
               +
              r
              
              55
              76
               +
              car
              
            
            
              
              25
              45
              63
              88
              c
              
              61
              51
              75
              f
              
            
            
              
              26
              41
              64
              93
              c
              
              
              
              
              c
              
            
            
              
              27
              43
              74
              99
              car
              
              57
              65
              90
              f
              
            
            
              
              28
              54
              86
               +
              c
              
              70
              59
              86
              c
              
            
            
              
              29
              55
              91
               +
              carlt
              
              62
              48
              71
              c
              
            
            
              
              30
              45
              51
              81
              f
              
              62
              43
              65
              f
              frogs
            
            
              
              31
              44
              55
              89
              c
              
              60
              43
              62
              f
              
            
            
              
              Apr.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              41
              44
              70
              f
              
              64
              36
              56
              f
              
            
            
              
               2.
              42
              57
              92
              f
              
              69
              36
              55
              f
              
            
            
              
               3.
              46
              55
              90
              f
              
              71
              40
              62
              f
              
            
            
              
               4.
              50
              57
              95
              f
              
              68
              45
              75
              c
              
            
            
              
               5.
              60
              63
              96
              r
              
              72
              52
              77
              f
              
            
            
              
               6.
              56
              69
              99
              c
              
              71
              56
              83
              f
              
            
            
              
               7.
              57
              78
               +
              r
              
              63
              44
              62
              f
              
            
            
              
               8.
              45
              53
              84
              f
              
              
              
              
              c
              
            
            
              
               9.
              49
              66
              96
              c
              
              61
              74
               +
              c
              
            
            
              
              10.
              58.
              88
               +
              car
              
              62
              49
              70
              c
              
            
            
              
              11.
              51
              54
              87
              r
              
              51
              69
              96
              c
              
            
            
              
              12.
              49
              73
               +
              r
              
              55
              56
              75
              c
              
            
            
              
              13.
              44
              61
              96
              c
              
              52
              58
              83
              c
              
            
            
              
              14.
              44
              67
              96
              c
              
              57
              38
              55
              f
              
            
            
              
              15.
              35
              43
              68
              f
              
              51
              39
              59
              f
              
            
            
              
              16.
              45
              49
              77
              c
              
              57
              43
              63
              f
              
            
            
              
              17.
              47
              61
              93
              c
              
              67
              51
              81
              r
              
            
            
              
              18.
              56
              80
               +
              r
              
              50
              70
              94
              c
              
            
            
              
              19.
              42
              60
              82
              c
              
              52
              47
              66
              c
              
            
            
              
              20.
              47
              67
              97
              r
              
              47
              63
              90
              c
              
            
            
              
              21
              42
              67
              97
              r
              
              48
              53
              73
              c
              
            
            
              
              22
              41
              65
              92
              c
              
              52
              54
              77
              c
              
            
            
              
              23
              39
              66
              97
              f
              
              65
              36
              43
              f
              
            
            
              
              24
              49
              50
              80
              c
              
              66
              39
              58
              f
              
            
            
              
              25
              51
              51
              84
              c
              
              59
              57
              92
              r
              
            
            
              
              26
              50
              77
               +
              c
              
              52
              68
              93
              c
              
            
            
              
              27
              45
              71
              98
              f
              
              67
              41
              47
              f
              
            
            
              
              28
              51
              68
              98
              c
              
              63
              58
              76
              f
              
            
            
              
              29
              51
              65
              98
              c
              
              61
              57
              86
              car
              
            
            
              
              30
              54
              61
              93
              f
              
              73
              51
              63
              far
              
            
            
              
              1792
              
              
              
              
              
              
              
              
              
              
            
            
              
              May
              60
              82
               +
              r
              
              73
              41
              55
              f
              
            
            
              
               2.
              54
              50
              79
              c
              
              64
              47
              76
              c
              
            
            
            
              
               3
              57
              78
               +
              car
              
              55
              67
              93
              car
              
            
            
              
               4
              50
              74
               +
              car
              
              70
              48
              66
              f.
              
            
            
              
               5
              51
              68
              93
              car
              
              65
              44
              66
              c
              
            
            
              
               6
              54
              60
              92
              c
              
              70
              41
              54
              f
              
            
            
              
               7
              52
              58
              92
              c
              
              66
              45
              70
              car
              
            
            
              
               8
              54
              58
              94
              r
              
              63
              53
              72
              c
              
            
            
              
               9
              49
              51
              77
              f
              
              
              
              
              f
              
            
            
              
              10
              53
              55
              90
              f
              
              79
              35
              51
              f
              
            
            
              
              11
              58
              51
              88
              f
              
              
              
              
              f
              
            
            
              
              12
              64
              60
              90
              c
              
              80
              48
              71
              f
              
            
            
              
              13
              63
              71
               +
              far
              
              76
              56
              80
              far
              
            
            
              
              14
              63
              53
              85
              far
              
              74
              36
              50
              f
              
            
            
              
              15
              58
              58
              94
              f
              
              75
              44
              70
              c.
              
            
            
              
              16
              62
              63
              97
              car
              
              76
              64
              89
              car
              
            
            
              
              17
              55
              64
              95
              c
              
              60
              60
              88
              car
              
            
            
              
              18
              50
              59
              86
              f
              
              63
              41
              50
              f
              
            
            
              
              19
              44
              55
              85
              f
              
              67
              41
              56
              f
              
            
            
              
              20
              50
              60
              93
              c
              
              69
              50
              78
              c
              
            
            
              
              21
              53
              63
              91
              f
              
              71
              40
              49
              f
              
            
            
              
              22
              54
              53
              84
              c
              
              75
              37
              46
              f
              
            
            
              
              23
              53
              58
              92
              f
              
              79
              34
              42
              f
              
            
            
              
              24
              56
              57
              86
              f
              
              80
              37
              53
              f
              
            
            
              
              25
              60
              58
              94
              f
              
              84
              41
              59
              f
              
            
            
              
              26
              65
              54
              92
              f
              
              82
              44
              74
              c
              
            
            
              
              27
              69
              76
               +
              car
              
              78
              46
              61
              f
              
            
            
              
              28
              57
              54
              86
              f
              
              75
              39
              52
              f
              
            
            
              
              29
              58
              59
              93
              f
              
              80
              36
              50
              f
              
            
            
              
              30
              62
              56
              90
              f
              
              86
              43
              63
              f
              
            
            
              
              31
              69
              58
              95
              f
              
              91
              40
              61
              f
              
            
            
              
              June
              
              
              
              
              
              
              
              
              
              
            
            
              
               1
              73
              55
              93
              c
              
              84
              45
              68
              f
              
            
            
              
               2
              64
              58
              96
              car
              
              73
              62
              95
              car
              
            
            
              
               3
              70
              71
              97
              car
              
              79
              51
              77
              c
              
            
            
              
               4
              67
              66
              97
              c
              
              68
              66
              97
              car
              
            
            
              
               5
              63
              75
               +
              car
              
              86
              54
              75
              f
              
            
            
              
               6
              69
              61
              96
              f
              
              75
              56
              86
              car
              
            
            
              
               7
              62
              73
              98
              car
              
              69
              60
              86
              car
              
            
            
              
               8
              53
              65
              92
              car
              
              59
              62
              92.
              car
              
            
            
              
               9
              55
              58
              82
              f
              
              70
              47
              68
              f
              
            
            
              
              10
              55
              50
              73
              c
              
              58
              57
              91
              r
              
            
            
              
              11
              51
              82
               +
              r
              
              58
              77
               +
              r
              
            
            
              
              12
              55
              66
              90
              c
              
              68
              47
              60
              f
              
            
            
              
              13
              55
              67
              95
              c
              
              72
              48
              61
              f
              
            
            
              
              14
              53
              69
              99
              c
              
              76
              46
              55
              f
              
            
            
              
              15
              58
              62
              95
              f
              
              78
              47
              63
              f
              
            
            
              
              16
              62
              59
              92
              f
              
              81
              41
              55
              f
              
            
            
              
              17
              65
              70
               +
              c
              
              85
              42
              55
              f
              
            
            
              
              18
              66
              66
              99
              f
              
              88
              40
              56
              f
              
            
            
              
              19
              67
              59
              94
              f
              
              88
              42
              60
              f
              
            
            
              
              20
              69
              62
              97
              f
              
              86
              48
              74
              f
              
            
            
              
              21
              73
              65
              97
              c
              
              86
              47
              75
              c
              
            
            
            
              
              22
              69
              83
               +
              car
              
              87
              48
              64
              f
              
            
            
              
              23
              73
              68
              98
              c
              
              72
              65
              93
              car
              
            
            
              
              24
              66
              66
              95
              c
              
              
              
              
              c
              
            
            
              
              25
              64
              66
              98
              r
              
              75
              59
              85
              c
              
            
            
              
              26
              65
              69
              93
              f
              
              81
              40
              52
              f
              
            
            
              
              27
              64
              60
              92
              f
              
              86
              40
              53
              f
              
            
            
              
              28
              69
              61
              90
              f
              
              88
              40
              55
              f
              
            
            
              
              29
              74
              62
              98
              c
              
              91
              44
              63
              f
              
            
            
              
              30
              69
              56
              91
              far
              
              87
              39
              54
              f
              
            
            
              
              July
              
              
              
              
              
              
              
              
              
              
            
            
              
               1
              74
              57
              95
              f
              
              92
              
              
              f
              
            
            
              
               2
              74
              63
              98
              far
              
              91
              42
              60
              f
              
            
            
              
               3
              67
              45
              77
              r
              
              75
              46
              66
              c
              
            
            
              
               4
              67
              63
              98
              r
              
              
              
              
              r
              
            
            
              
               5
              58
              61
              87
              f
              
              75
              45
              60
              f
              
            
            
              
               6
              61
              53
              85
              f
              
              77
              42
              58
              f
              
            
            
              
               7
              64
              57
              92
              c
              
              77
              43
              67
              c
              
            
            
              
               8
              62
              56
              92
              c
              
              79
              50
              78
              c
              
            
            
              
               9
              72
              66
              97
              c
              
              87
              48
              67
              f
              
            
            
              
              10
              71
              62
              96
              f
              
              89
              41
              56
              f
              
            
            
              
              11
              72
              52
              88
              f
              
              86
              43
              64
              f
              
            
            
              
              12
              77
              56
              94
              c
              
              86
              45
              68
              f
              
            
            
              
              13
              
              
              
              
              
              
              
              
              
              
            
            
              
              14
              
              
              
              
              
              
              
              
              
              
            
            
              
              15
              
              
              
              
              
              
              
              
              
              
            
            
            
              
              
              
              
              Monticello
              
              
              
              
            
            
              
              23
              63
              
              
              r
              
              64
              
              
              c
              
            
            
              
              24.
              63
              
              
              r
              
              70
              
              
              f
              
            
            
              
              25.
              65
              
              
              far
              
              70
              
              
              f
              
            
            
              
              26.
              65
              
              
              f
              
              74
              
              
              f
              
            
            
              
              27.
              66
              
              
              c
              
              75
              
              
              c
              
            
            
              
              28.
              66
              
              
              r
              
              63
              
              
              r
              
            
            
              
              29.
              62
              
              
              r
              
              65
              
              
              r
              
            
            
              
              30.
              63
              
              
              f
              
              70
              
              
              f
              
            
            
              
              31.
              70
              
              
              f
              
              76
              
              
              f
              
            
            
              
              Aug.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              67
              
              
              r.l.t.
              
              78
              
              
              f
              
            
            
              
               2.
              67
              
              
              c
              
              76
              
              
              c
              
            
            
              
               3.
              67
              
              
              r
              
              
              
              
              c
              
            
            
              
               4.
              61
              
              
              c
              
              71
              
              
              c
              
            
            
              
               5.
              65
              
              
              c
              
              74
              
              
              c
              
            
            
              
               6.
              67
              
              
              c
              
              76
              
              
              f
              
            
            
              
               7.
              70
              
              
              c
              
              78
              
              
              f
              
            
            
              
               8.
              72
              
              
              c
              
              78
              
              
              f
              
            
            
              
               9.
              76
              
              
              f
              
              83
              
              
              f
              
            
            
              
              10.
              77
              
              
              f
              
              82
              
              
              f
              
            
            
              
              11.
              78
              
              
              f
              
              85
              
              
              f
              
            
            
              
              12.
              81
              
              
              f
              
              87½
              
              
              f
              
            
            
              
              13.
              77
              
              
              f
              
              83
              
              
              f
              
            
            
            
              
              14.
              75
              
              
              car
              
              81
              
              
              car
              
            
            
              
              15.
              70
              
              
              f
              
              73
              
              
              f
              
            
            
              
              16.
              66
              
              
              f
              
              73
              
              
              f
              
            
            
              
              17.
              67
              
              
              f
              
              78
              
              
              f
              
            
            
              
              18.
              72
              
              
              f
              
              81
              
              
              f
              
            
            
              
              19.
              77
              
              
              f
              
              84
              
              
              f
              
            
            
              
              20.
              77
              
              
              c
              
              82
              
              
              c
              
            
            
              
              21.
              69
              
              
              car
              
              65
              
              
              r
              
            
            
              
              22.
              64½
              
              
              r
              
              66
              
              
              car
              
            
            
              
              23.
              65
              
              
              c
              
              69
              
              
              r
              
            
            
              
              24.
              67
              
              
              car
              
              
              
              
              car
              
            
            
              
              25.
              68
              
              
              far
              
              
              
              
              f
              
            
            
              
              26.
              61
              
              
              f
              
              70
              
              
              f
              
            
            
              
              27.
              63
              
              
              f
              
              73
              
              
              f
              
            
            
              
              28.
              67
              
              
              r
              
              76
              
              
              f
              
            
            
              
              29.
              69
              
              
              f
              
              77
              
              
              f
              
            
            
              
              30.
              72
              
              
              f
              
              
              
              
              f
              
            
            
              
              31.
              64
              
              
              f
              
              
              
              
              f
              
            
            
              
              Sep.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              62
              
              
              f
              
              73
              
              
              c
              
            
            
              
               2.
              66
              
              
              r
              
              71
              
              
              c
              
            
            
              
               3.
              61.
              
              
              f
              
              72
              
              
              c
              
            
            
              
               4.
              57
              
              
              far
              
              68
              
              
              f
              
            
            
              
               5.
              58
              
              
              f
              
              68
              
              
              f
              
            
            
              
               6.
              59
              
              
              f
              
              70
              
              
              f
              
            
            
              
               7.
              63
              
              
              c
              
              
              
              
              f
              
            
            
              
               8.
              66
              
              
              f
              
              77
              
              
              f
              
            
            
              
               9.
              69
              
              
              f
              
              74
              
              
              r
              
            
            
              
              10.
              54
              
              
              f
              
              63
              
              
              f
              
            
            
              
              11.
              54
              
              
              c
              
              64
              
              
              c
              
            
            
              
              12.
              58
              
              
              f
              
              68
              
              
              f
              
            
            
              
              13.
              61
              
              
              f
              
              72
              
              
              f
              
            
            
              
              14.
              62
              
              
              f
              
              
              
              
              f
              
            
            
              
              15.
              66
              
              
              c
              
              73
              
              
              c
              
            
            
              
              16.
              62
              
              
              r
              
              64
              
              
              r
              
            
            
              
              17.
              62
              
              
              c
              
              69
              
              
              c
              
            
            
              
              18.
              57
              
              
              f
              
              66
              
              
              f
              
            
            
              
              19.
              57
              
              
              f
              
              
              
              
              r
              
            
            
              
              20.
              47
              
              
              f
              
              57
              
              
              f
              
            
            
              
              21.
              47
              frost to killcucumbers atCharlottesvilleand tobo.in flats.
              f
              
              57
              
              
              f
              
            
            
              
              22
              51
              f
              
              62
              
              
              f
              
            
            
              
              23
              57
              f
              
              66
              
              
              f
              
            
            
              
              24
              57
              c
              
              
              
              
              
              
            
            
              
              
              
              
              
              
              
              
              
              
            
            
              
              Oct.
              
              
              Philadelphia
              
              
              
              
            
            
              
               7.
              42
              52
              93
              f
              
              65
              42
              73
              f
              
            
            
              
               8.
              45
              55
              98
              f
              
              63
              45
              78
              f
              
            
            
              
               9.
              51
              56
              98
              f
              
              65
              44
              74
              f
              
            
            
              
              10.
              46
              56
              98
              f
              
              72
              39
              63
              f
              
            
            
            
              
              11
              50
              55
              95
              f
              
              75
              42
              70
              f
              
            
            
              
              12
              60
              58
              99
              c
              
              68
              61
               +
              r
              
            
            
              
              13
              53
              67
              87
              r
              
              70
              39
              56
              f
              
            
            
              
              14
              53
              60
              93
              f
              
              74
              41
              62
              f
              
            
            
              
              15
              63
              68
              98
              r
              
              68
              60
              84
              c.
              
            
            
              
              16
              50
              53
              80
              f
              
              
              
              
              f
              
            
            
              
              17
              45
              56
              86
              f
              
              62
              46
              70
              f
              
            
            
              
              18
              50
              68
              99
              f
              
              50
              58
              96
              r
              
            
            
              
              19
              40
              58
              76
              far
              
              58
              44
              63
              f
              
            
            
              
              20
              41
              68
               +
              c
              
              63
              53
              80
              c
              
            
            
              
              21
              57
              84
               +
              car
              
              56
              42
              58
              f
              
            
            
              
              22
              37
              48
              72
              f
              
              50
              40
              58
              f
              
            
            
              
              23
              33
              53
              80
              f
              
              58
              41
              60
              f
              
            
            
              
              24
              37
              61
              94
              f
              
              63
              45
              67
              f
              
            
            
              
              25
              52
              66
              97
              c
              
              69
              42
              63
              f
              
            
            
              
              26
              46
              60
              93
              f
              
              
              
              
              f
              
            
            
              
              27
              46
              55
              86
              f
              
              66
              49
              76
              f
              
            
            
              
              28
              50
              70
              98
              c
              
              66
              55
              83
              f
              
            
            
              
              29
              53
              70
              99
              c
              
              64
              55
              81
              c
              
            
            
              
              30
              54
              53
              79
              car
              
              58
              51
              76
              c
              
            
            
              
              31
              54
              58
              79
              c
              
              58
              56
              88
              r
              
            
            
              
              Nov.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1
              61
              92
               +
              r
              
              64
              68
              93
              f
              
            
            
              
               2
              54
              77
               +
              f
              
              63
              67
              89
              f
              
            
            
              
               3
              54
              64
              91
              f
              
              57
              60
              84
              c
              
            
            
              
               4
              42
              65
              93
              f
              
              62
              48
              69
              f
              
            
            
              
               5
              40
              61
              89
              f
              
              60
              47
              70
              c
              
            
            
              
               6
              50
              48
              71
              f
              
              62
              40
              60
              f
              
            
            
              
               7
              46
              52
              82
              f
              
              
              
              
              f
              
            
            
              
               8
              54
              68
              96
              c
              
              56
              63
              88
              car
              
            
            
              
               9
              53
              88
               +
              car
              
              56
              70
              88
              car
              
            
            
              
              10
              54
              63
              88
              c
              
              58
              51
              72
              c
              
            
            
              
              11
              43
              60
              90
              f
              
              59
              45
              63
              f
              
            
            
              
              12
              44
              60
              78
              c
              
              47
              47
              66
              c
              
            
            
              
              13
              36
              56
              83
              f
              
              50
              46
              66
              f
              
            
            
              
              14
              41
              56
              72
              f
              
              52
              46
              66
              f
              
            
            
              
              15
              36
              53
              70
              f
              
              52
              44
              65
              f
              
            
            
              
              16
              
              
              
              far
              
              55
              42
              59
              f
              
            
            
              
              17
              41
              49
              72
              f
              
              55
              43
              62
              f
              
            
            
              
              18
              45
              58
              72
              c
              
              
              
              
              c
              
            
            
              
              19
              56
              78
              73
              c
              
              60
              85
               +
              r
              
            
            
              
              20
              46
              63
              83
              c
              
              50
              48
              63
              f
              
            
            
              
              21
              40
              51
              71
              f
              
              46
              46
              62
              f
              
            
            
              
              22
              35
              52
              75
              c
              
              36
              71
              95
              s
              
            
            
              
              23
              35
              85
               +
              r
              
              37
              87
               +
              r
              
            
            
              
              24
              34
              84
               +
              s
              
              38
              77
              95
              c
              
            
            
              
              25
              34
              65
              83
              f
              
              43
              52
              68
              f
              
            
            
              
              26
              30
              66
              92
              f
              
              50
              55
              76
              f
              
            
            
              
              27
              35
              79
              97
              f
              
              56
              54
              77
              f
              
            
            
              
              28
              42
              87
               +
              c
              
              60
              61
              87
              c
              
            
            
            
              
              29
              39
              60
              81
              far
              
              47
              52
              72
              f
              
            
            
              
              30
              33
              51
              70
              far
              
              40
              47
              62
              f
              
            
            
              
              Dec.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              29
              56
              80
              f
              
              34
              54
              77
              c
              
            
            
              
               2
              30
              62
              80
              f
              
              36
              48
              62
              f
              
            
            
              
               3
              26
              55
              79
              c
              
              38
              50
              71
              f
              
            
            
              
               4
              34
              66
              92
              c
              
              42
              75
               +
              r
              
            
            
              
               5
              42
              94
               +
              c
              
              49
              88
               +
              car
              
            
            
              
               6
              43
              92
               +
              c
              
              46
              57
              77
              c
              
            
            
              
               7
              33
              66
              81
              far
              
              31
              58
              77
              c
              
            
            
              
               8
              26
              64
              84
              f
              
              36
              53
              71
              f
              
            
            
              
               9
              35
              62
              81
              c
              
              40
              55
              78
              c
              
            
            
              
              10
              23
              54
              74
              f
              
              31
              50
              67
              f
              
            
            
              
              11
              29
              55
              77
              f
              
              41
              50
              70
              f
              
            
            
              
              12
              27
              62
              86
              f
              
              36
              49
              67
              f
              
            
            
              
              13
              34
              56
              80
              car
              
              43
              56
              83
              c
              
            
            
              
              14
              37
              78
               +
              r
              
              
              39
              84
              r
              
            
            
              
              15
              31
              65
              88
              f
              
              38
              52
              69
              
              
            
            
              
              16
              29
              55
              77
              f
              
              33
              50
              66
              cas
              
            
            
              
              17
              29
              54
              75
              f
              
              36
              50
              69
              c
              
            
            
              
              18
              32
              57
              82
              c
              
              38
              53
              75
              c
              
            
            
              
              19
              37
              66
              91
              c
              
              45
              51
              74
              c
              
            
            
              
              20
              32
              55
              81
              c
              
              33
              55
              79
              c
              
            
            
              
              21
              25
              58
              87
              f
              
              37
              52
              76
              c
              
            
            
              
              22
              35
              64
              83
              c
              
              40
              62
              88
              c
              
            
            
              
              23
              32
              68
              95
              f
              
              46
              47
              68
              f
              
            
            
              
              24
              41
              89
               +
              r
              
              46
              93
               +
              r
              
            
            
              
              25
              37
              71
              90
              f
              
              43
              54
              72
              f
              
            
            
              
              26
              31
              60
              84
              c
              
              41
              50
              66
              f
              
            
            
              
              27
              24
              56
              80
              f
              
              31
              50
              67
              f
              
            
            
              
              28
              21
              56
              82
              f
              
              31
              54
              77
              c
              
            
            
              
              29
              21
              59
              88
              f
              
              42
              49
              67
              f
              
            
            
              
              30
              31
              67
              92
              c
              
              41
              58
              79
              f
              
            
            
              
              31
              37
              66
              89
              c
              
              45
              46
              63
              f
              
            
            
              
              1793
              
              
              
              
              
              
              
              
              
              
            
            
              
              Jan.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1
              29
              58
              83
              c
              
              31
              52
              72
              c
              
            
            
              
               2
              31
              61
              96
              f
              
              41
              66
              89
              c
              
            
            
              
               3
              31
              63
              86
              c
              
              33
              64
              90
              c
              
            
            
              
               4
              39
              94
               +
              r
              
              41
              94
               +
              c
              
            
            
              
               5.
              36
              68
              90
              f
              
              43
              61
              85
              c
              
            
            
              
               6.
              34
              63
              87
              c
              
              45
              56
              76
              f
              
            
            
              
               7.
              33
              68
              94
              f
              
              49
              51
              72
              f
              
            
            
              
               8.
              33
              67
              93
              f
              
              49
              58
              81
              f
              
            
            
              
               9.
              35
              65
              93
              f
              
              50
              54
              77
              c
              
            
            
              
              10.
              39
              57
              84
              f
              
              52
              50
              73
              f
              
            
            
              
              11.
              35
              58
              91
              f
              
              48
              44
              63
              f
              
            
            
              
              12.
              33
              47
              71
              f
              
              42
              42
              62
              f
              
            
            
              
              13.
              29
              62
              75
              f
              
              42
              46
              66
              f
              
            
            
              
              14.
              28
              47
              68
              f
              
              30
              61
              91
              h
              
            
            
            
              
              15.
              32
              85
               +
              c
              
              39
              78
              97
              c
              
            
            
              
              16.
              36
              88
               +
              c
              
              39
              91
               +
              r
              
            
            
              
              17.
              37
              94
               +
              r
              
              46
              52
              69
              f
              
            
            
              
              18.
              32
              73
              98
              f
              
              51
              50
              72
              f
              
            
            
              
              19.
              38
              66
              91
              f
              
              49
              49
              71
              f
              
            
            
              
              20.
              33
              54
              88
              c
              
              48
              51
              74
              f
              
            
            
              
              21.
              36
              60
              94
              c
              
              
              
              
              f
              
            
            
              
              22
              29
              54
              78
              f
              
              33
              50
              70
              f
              
            
            
              
              23
              24
              51
              77
              f
              
              36
              47
              65
              f
              
            
            
              
              24
              30
              62
              95
              s
              
              38
              55
              77
              c
              
            
            
              
              25
              31
              62
              91
              f
              
              42
              51
              70
              f
              
            
            
              
              26
              33
              57
              84
              c
              
              38
              47
              67
              f
              
            
            
              
              27
              24
              63
              90
              f
              
              39
              54
              78
              f
              
            
            
              
              28
              35
              90
               +
              cas
              
              43
              77
              94
              f
              
            
            
              
              29
              30
              53
              70
              f
              
              40
              48
              65
              f
              
            
            
              
              30
              26
              51
              71
              c
              
              25
              80
               +
              s
              
            
            
              
              31.
              27
              79
              97
              c
              
              32
              53
              68
              s
              
            
            
              
               1.
              10
              52
              68
              f
              
              28
              52
              71
              f
              
            
            
              
               2.
              27
              86
               +
              c
              
              33
              88
               +
              r
              
            
            
              
               3.
              33
              70
              90
              c
              
              36
              54
              71
              f
              
            
            
              
               4.
              28
              59
              83
              c
              
              
              
              
              f
              
            
            
              
               5.
              35
              76
              97
              f
              
              44
              63
              82
              c
              
            
            
              
               6.
              35
              72
              96
              c
              
              46
              95
               +
              r
              
            
            
              
               7.
              37
              74
              90
              c
              
              40
              51
              68
              f
              
            
            
              
               8.
              29
              51
              81
              c
              
              44
              60
              86
              c
              
            
            
              
               9.
              42
              75
              98
              c
              
              50
              45
              64
              f
              
            
            
              
              10.
              35
              62
              87
              c
              
              40
              43
              60
              f
              
            
            
              
              11.
              21
              47
              70
              f
              
              28
              46
              68
              c
              
            
            
              
              12.
              23
              55
              97
              s
              
              29
              78
               +
              c
              
            
            
              
              13.
              23
              77
              97
              s
              
              29
              67
              87
              s
              
            
            
              
              14.
              27
              63
              89
              c
              
              38
              49
              70
              c
              
            
            
              
              15.
              18
              57
              83
              f
              
              39
              45
              68
              f
              
            
            
              
              16.
              30
              58
              86
              c
              
              42
              56
              84
              r
              
            
            
              
              17.
              40
              80
               +
              r
              
              50
              94
               +
              r
              
            
            
              
              18.
              39
              77
              94
              c
              
              46
              55
              76
              f
              
            
            
              
              19.
              31
              74
              95
              c
              
              41
              70
              93
              r
              
            
            
              
              20.
              54
              94
               +
              r
              
              53
              54
              74
              f
              
            
            
              
              21.
              36
              67
              92
              c
              
              49
              45
              61
              f
              
            
            
              
              22.
              30
              60
              84
              f
              
              35
              46
              61
              f
              
            
            
              
              23.
              29
              52
              75
                    
              
              36
              66
              92
              c
              
            
            
              
              24.
              54
              80
               +
              r
              
              58
              75
              97
              r
              
            
            
              
              25.
              35
              55
              76
              c
              
              
              
              
              c
              
            
            
              
              26.
              36
              87
               +
              r
              
              46
              93
               +
              r
              
            
            
              
              27.
              43
              91
               +
              car
              
              45
              63
              79
              c
              
            
            
              
              28.
              17
              49
              61
              f
              
              29
              46
              60
              f
              
            
            
              
              Mar.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1
              21
              60
              83
              f
              
              36
              46
              61
              f
              
            
            
              
               2
              31
              67
              91
              f
              
              50
              56
              77
              f
              
            
            
              
               3
              47
              97
               +
              r
              
              64
              58
              79
              f
              
            
            
              
               4
              43
              81
               +
              f
              
              59
              55
              78
              c
              
            
            
            
              
               5
              51
              95
               +
              car
              
              50
              51
              68
              car
              
            
            
              
               6
              33
              56
              79
              f
              
              60
              44
              59
              f
              
            
            
              
               7
              37
              71
              92
              f
              
              60
              60
              85
              c
              frogs
            
            
              
               8
              53
              94
               +
              car
              
              61
              77
              93
              car
              
            
            
              
               9
              29
              58
              75
              far
              
              42
              50
              62
              f
              
            
            
              
              10
              30
              60
              81
              f
              
              51
              46
              62
              f
              bluebird
            
            
              
              11
              41
              82
              95
              r
              
              57
              85
               +
              r
              shad
            
            
              
              12
              42
              50
              70
              c
              
              43
              47
              63
              f
              
            
            
              
              13
              36
              72
              95
              c
              
              40
              46
              59
              f
              
            
            
              
              14
              27
              54
              77
              f
              
              43
              42
              56
              f
              
            
            
              
              15
              31
              62
              88
              f
              
              60
              46
              66
              f
              
            
            
              
              16
              51
              59
              90
              c
              
              62
              57
              84
              f
              
            
            
              
              17
              51
              62
              93
              c
              
              72
              47
              70
              f
              
            
            
              
              18
              56
              51
              90
              f
              
              70
              53
              82
              c
              
            
            
              
              19
              53
              67
              87
              r
              
              
              
              
              f
              
            
            
              
              20
              43
              51
              80
              f
              
              61
              39
              57
              f
              
            
            
              
              21
              42
              70
               +
              r
              
              47
              59
              79
              c
              
            
            
              
              22
              31
              53
              65
              f
              
              51
              40
              55
              f
              
            
            
              
              23
              36
              49
              72
              f
              
              56
              37
              52
              f
              
            
            
              
              24
              37
              49
              75
              f
              
              53
              40
              57
              f
              
            
            
              
              25
              34
              56
              89
              f
              
              60
              38
              58
              f
              
            
            
              
              26
              45
              60
              94
              c
              
              59
              63
              98
              r
              
            
            
              
              27
              42
              60
              83
              f
              
              53
              46
              63
              f
              
            
            
              
              28
              33
              47
              68
              f
              
              46
              42
              57
              f
              
            
            
              
              29
              33
              54
              81
              f
              
              58
              43
              60
              f
              
            
            
              
              30
              45
              55
              85
              c
              
              59
              47
              70
              f
              
            
            
              
              31.
              43
              55
              93
              c
              
              62
              49
              72
              f
              
            
            
              
              Apr.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              45
              67
              99
              c
              
              72
              43
              61
              f
              
            
            
              
               2.
              47
              62
              94
              f
              
              73
              49
              73
              f
              peach blossom
            
            
              
               3.
              56
              55
              93
              f
              
              75
              42
              64
              f
              
            
            
              
               4.
              53
              57
              95
              c
              
              71
              49
              71
              f
              
            
            
              
               5.
              55
              55
              97
              c
              
              61
              75
               +
              r
              
            
            
              
               6.
              59
              84
               +
              c
              
              76
              52
              73
              f
              
            
            
              
               7.
              48
              66
              92
              far
              
              67
              38
              45
              f
              
            
            
              
               8.
              48
              55
              87
              f
              
              
              
              
              f
              
            
            
              
               9.
              
              
              
              f
              
              
              
              
              c
              
            
            
              
              10.
              
              
              
              far
              
              
              
              
              
              
            
            
              
              11.
              
              
              
              
              
              
              
              
              
              
            
            
              
              12.
              
              
              
              
              
              
              
              
              
              
            
            
              
              13.
              
              
              
              
              
              
              
              
              
              
            
            
              
              14.
              
              
              
              
              
              
              
              
              
              
            
            
              
              15.
              
              
              
              
              
              
              
              
              
              
            
            
              
              16.
              
              
              
              
              
              
              
              
              
              
            
            
              
              17.
              
              
              
              
              
              
              
              
              
              
            
            
              
              18.
              
              
              
              
              
              
              
              
              
              
            
            
              
              19.
              
              
              
              
              
              
              
              
              
              
            
            
              
              20.
              
              
              
              
              
              
              
              
              
              
            
            
              
              21.
              
              
              
              
              
              
              
              
              
              
            
            
              
              22.
              
              
              
              
              
              
              
              
              
              
            
            
            
              
              23.
              
              
              
              
              
              
              
              
              
              
            
            
              
              24.
              
              
              
              
              
              
              
              
              
              
            
            
              
              25.
              
              
              
              
              
              
              
              
              
              
            
            
              
              26.
              
              
              
              
              
              
              
              
              
              
            
            
              
              27.
              
              
              
              
              
              
              
              
              
              
            
            
              
              28.
              
              
              
              
              
              
              
              
              
              
            
            
              
              29.
              
              
              
              
              
              
              
              
              
              
            
            
              
              30.
              
              
              
              
              
              
              
              
              
              
            
            
              
              May
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              45
              
              
              c
              
               72 
              49
              85
              f
              
            
            
              
               2.
              49
              82
               +
              c
              
               74 
              46
              81
              f
              
            
            
              
               3.
              60
              79
               +
              r
              
               65 
              71
               +
              r
              
            
            
              
               4.
              57
              86
               +
              f
              
              
              
              
              f
              a whippoorwill
            
            
              
               5.
              56
              70
               +
              c
              
               57 
              58
              93
              c
              
            
            
              
               6.
              46
              66
               +
              c
              
               60 
              56
              93
              f
              
            
            
              
               7.
              49
              76
               +
              c
              
              
              
              
              c
              
            
            
              
               8.
              59
              83
               +
              c
              
               75 
              52
              90
              f
              
            
            
              
               9.
              60
              82
               +
              f
              
              79 
              49
              85
              f
              
            
            
              
              10.
              64
              71
               +
              r
              
              73 
              40
              70
              f
              
            
            
              
              11.
              55
              63
               +
              c
              
              77 
              47
              85
              f
              
            
            
              
              12.
              61
              78
               +
              c
              
              70 
              48
              86
              c
              
            
            
              
              13.
              58
              55
              89
              f
              
              75 
              38
              78
              f
              
            
            
              
              14.
              53
              62
               +
              f
              
              
              
              
              f
              
            
            
              
              15.
              60
              55
              96
              f
              
              67 
              37
              68
              f
              
            
            
              
              16.
              47
              49
              91
              f
              
              66 
              40
              81
              f
              
            
            
              
              17.
              45
              61
               +
              f
              
              
              
              
              f
              
            
            
              
              18.
              55
              64
               +
              f
              
              83 
              46
              88
              f
              
            
            
              
              19.
              64
              63
               +
              f
              
              83 
              47
              91
              f
              peas
            
            
              
              20.
              65
              68
               +
              f
              
              86 
              43
              82
              f
              
            
            
              
              21.
              67
              65
               +
              f
              
              84 
              43
              85
              f
              
            
            
              
              22
              72
              68
               +
              c
              
              
              
              
              car
              
            
            
              
              23
              65
              47
              83
              car
              
              
              
              
              f
              
            
            
              
              24
              58
              49
              90
              f
              
              70 
              40
              76
              f
              
            
            
              
              25
              47
              65
               +
              f
              
              
              
              
              c
              
            
            
              
              26
              60
              62
               +
              r
              
              69 
              60
               +
              r
              
            
            
              
              27
              67
              80
               +
              c
              
              81 
              55
              95
              f
              
            
            
              
              28
              68
              72
               +
              f
              
              
              
              
              c
              
            
            
              
              29
              57
              75
               +
              r
              
              
              
              
              r
              
            
            
              
              30
              54
              69
               +
              c
              
              58 
              57
              90
              car
              
            
            
              
              31.
              54
              65
               +
              c
              
              
              
              
              c
              
            
            
              
              June
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              53
              73
               +
              car
              
              66 
              55
              93
              car
              
            
            
              
               2.
              53
              71
               +
              f
              
              65 
              51
              88
              car
              
            
            
              
               3.
              55
              71
               +
              car
              
              63 
              57
              95
              car
              
            
            
              
               4.
              54
              73
               +
              r
              
              63 
              64
               +
              car
              
            
            
              
               5.
              55
              77
               +
              car
              
              
              
              
              c.
              
            
            
              
               6.
              58
              73
               +
              car
              
              72 
              66
               +
              car
              
            
            
              
               7.
              68
              84
               +
              far
              
              
              
              
              f
              
            
            
              
               8.
              63
              66
               +
              f
              
              
              
              
              f
              
            
            
              
               9.
              70
              71
               +
              f
              
              86 
              48
              88
              far
              
            
            
            
              
              10.
              74
              67
               +
              f
              
              89 
              46
              88
              f
              
            
            
              
              11.
              75
              64
               +
              f
              
              87 
              48
              94
              f
              
            
            
              
              12.
              74
              
              
              far
              
              85 
              48
              93
              f
              
            
            
              
              13.
              74
              70
               +
              car
              
              
              
              
              r
              
            
            
              
              14.
              63
              57
              97
              f
              
              76 
              44
              86
              c
              
            
            
              
              15.
              59
              62
               +
              f
              
              80 
              39
              78
              c
              
            
            
              
              16.
              62
              61
               +
              c
              
              83 
              44
              91
              f
              
            
            
              
              17.
              73
              70
               +
              c
              
              
              
              
              r
              
            
            
              
              18.
              72
              71
               +
              c
              
              87 
              47
              90
              f
              
            
            
              
              19.
              74
              64
               +
              f
              
              
              
              
              
              
            
            
              
              20.
              78
              67
               +
              f
              
              
              45
              90
              far
              
            
            
              
              21.
              75
              60
               +
              car
              
              
              46
              90
              far
              
            
            
              
              22.
              57
              63
               +
              car
              
              
              40
              77
              f
              
            
            
              
              23.
              56
              61
               +
              f
              
              
              36
              75
              f
              
            
            
              
              24.
              57
              60
               +
              f
              
              
              40
              81
              f
              
            
            
              
              25.
              65
              61
               +
              c
              
              
              58
               +
              r
              
            
            
              
              26
              66
              71
               +
              c
              
              
              57
               +
              r
              
            
            
              
              27
              61
              70
               +
              c
              
              
              46
              86
              f
              
            
            
              
              28
              71
              70
               +
              c
              
              
              51
              91
              f
              
            
            
              
              29
              75
              72
               +
              c
              
              
              50
              90
              c
              
            
            
              
              30
              72
              63
               +
              far
              
              
              44
              89
              f
              
            
            
              
              July
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              75
              61
               +
              f
              
              87
              43
              89
              car
              
            
            
              
               2.
              76
              63
               +
              c
              
              85
              54
              95
              car
              
            
            
              
               3.
              73
              69
               +
              car
              
              80
              51
              93
              c
              
            
            
              
               4.
              69
              65
               +
              c
              
              
              
              
              f
              
            
            
              
               5.
              74
              70
               +
              far
              
              
              50
              98
              f
              
            
            
              
               6.
              77
              72
               +
              c
              
              83
              49
              81
              c
              
            
            
              
               7.
              73
              60
              89
              far
              
              84
              42
              71
              f
              
            
            
              
               8.
              71
              62
              96
              c
              
              83
              45
              76
              f
              
            
            
              
               9.
              71
              61
              93
              c
              
              82
              51
              85
              car
              
            
            
              
              10.
              67
              64
              96
              far
              
              84
              40
              67
              f
              
            
            
              
              11.
              73
              63
              89
              f
              
              87
              39
              68
              f
              
            
            
              
              12.
              
              58
              96
              far
              
              81
              40
              65
              f
              
            
            
              
              13.
              65
              56
              86
              f
              
              82
              37
              60
              f
              
            
            
              
              14.
              61
              48
              80
              f
              
              77
              35
              61
              f
              
            
            
              
              15.
              63
              51
              83
              f
              
              76
              46
              81
              r
              
            
            
              
              16.
              71
              68
              93
              c
              
              82
              43
              70
              f
              
            
            
              
              17.
              66
              52
              85
              f
              
              81
              39
              65
              f
              
            
            
              
              18.
              
              56
              82
              f
              
              
              
              
              f
              
            
            
              
              19.
              72
              55
              82
              f
              
              85
              45
              79
              c
              
            
            
              
              20.
              70
              65
              94
              far
              
              84
              42
              66
              f
              
            
            
              
              21.
              67
              59
              88
              far
              
              
              
              
              f
              
            
            
              
              22.
              70
              62
              86
              f
              
              86
              43
              71
              f
              
            
            
              
              23.
              72
              63
              88
              f
              
              87
              43
              65
              c
              
            
            
              
              24.
              74
              62
              96
              car
              
              87
              47
              74
              far
              
            
            
              
              25.
              
              63
              87
              f
              
              
              
              
              f
              
            
            
              
              26.
              61
              46
              74
              f
              
              80
              34
              58
              f
              
            
            
              
              27.
              61
              55
              92
              f
              
              82
              40
              70
              c
              
            
            
              
              28.
              70
              54
              91
              far
              
              83
              46
              78
              car
              
            
            
            
              
              29.
              73
              72
              98
              c
              
              
              
              
              r
              
            
            
              
              30.
              72
              69
              97
              c
              
              85
              50
              79
              far
              
            
            
              
              31.
              75
              71
              96
              c
              
              86
              53
              81
              car
              
            
            
              
              Aug.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              65
              56
              85
              c
              
              
              
              
              f
              
            
            
              
               2.
              57
              59
              87
              f
              
              
              
              
              f
              
            
            
              
               3.
              57
              61
              81
              f
              
              81
              40
              62
              f
              
            
            
              
               4.
              62
              65
              98
              f
              
              86
              45
              65
              f
              
            
            
              
               5.
              72
              61
              91
              f
              
              87
              43
              66
              f
              
            
            
              
               6.
              75
              60
              84
              c
              
              85
              44
              68
              f
              
            
            
              
               7.
              65
              55
              81
              f
              
              83
              41
              69
              f
              
            
            
              
               8.
              65
              61
              91
              f
              
              
              
              
              f
              
            
            
              
               9.
              76
              69
              97
              car
              
              86
              50
              76
              f
              
            
            
              
              10.
              65
              57
              85
              f
              
              83
              42
              64
              f
              
            
            
              
              11.
              66
              63
              90
              f
              
              89
              43
              66
              f
              
            
            
              
              12.
              67
              63
              88
              f
              
              87
              41
              66
              f
              
            
            
              
              13.
              67
              57
              87
              f
              
              87
              41
              66
              f
              
            
            
              
              14.
              74
              57
              93
              f
              
              82
              50
              79
              r
              
            
            
              
              15.
              71
              68
              98
              r
              
              77
              57
              86
              c
              
            
            
              
              16.
              69
              72
              97
              f
              
              83
              46
              71
              f
              
            
            
              
              17.
              69
              63
              86
              f
              
              85
              45
              61
              f
              
            
            
              
              18.
              71
              66
              77
              f
              
              88
              45
              
              f
              
            
            
              
              19.
              71
              63
              
              far
              
              82
              46
              
              c
              
            
            
              
              20.
              68
              57
              
              car
              
              
              
              
              f
              
            
            
              
              21.
              61
              58
              
              f
              
              82
              41
              
              f
              
            
            
              
              22.
              60
              58
              
              f
              
              84
              41
              
              f
              
            
            
              
              23.
              60
              61
              
              f
              
              81
              45
              
              f
              
            
            
              
              24.
              72
              66
              
              c
              
              85
              46
              
              f
              
            
            
              
              25.
              70
              76
              
              car
              
              64
              84
              
              r
              
            
            
              
              26.
              58
              69
              
              c
              
              
              
              
              c
              
            
            
              
              27.
              64
              60
              
              c
              
              79
              52
              
              c
              
            
            
              
              28.
              67
              
              
              c
              
              84
              
              
              f
              
            
            
              
              29.
              72
              
              
              c
              
              
              
              
              
              
            
            
              
              30.
              
              
              
              
              
              
              
              
              
              
            
            
              
              31.
              
              
              
              
              
              
              
              
              
              
            
            
              
              Jan.
              
              
              
              
              
              
              
              
              
                 1794.
            
            
              
               1.
              
              
              Monticello.
              
              
              
              Jan. 22. blue birds
            
            
              
               2
              
              
              
              
              
              
              
              
              
                 27. Yuckers
            
            
              
               3
              
              
              
              
              
              
              
              
              
                  crows
            
            
              
               4
              
              
              
              
              
              
              
              
              
              
            
            
              
               5
              
              
              
              
              
              
              
              
              
              
            
            
              
               6
              
              
              
              
              
              
              
              
              
              
            
            
              
               7
              
              
              
              
              
              
              
              
              
              
            
            
              
               8
              
              
              
              
              
              
              
              
              
              
            
            
              
               9
              
              
              
              
              
              
              
              
              
              
            
            
              
              10
              
              
              
              
              
              
              
              
              
              
            
            
              
              11
              
              
              
              
              
              
              
              
              
              
            
            
              
              12
              
              
              
              
              
              
              
              
              
              
            
            
              
              13
              
              
              
              
              
              
              
              
              
              
            
            
            
              
              14
              
              
              
              
              
              
              
              
              
              
            
            
              
              15
              
              
              
              
              
              
              
              
              
              
            
            
              
              16
              
              
              
              
              
              
              
              
              
              
            
            
              
              17
              
              
              
              
              
              
              
              
              
              
            
            
              
              18
              
              
              
              
              
              
              
              
              
              
            
            
              
              19
              
              
              
              
              
              
              
              
              
              
            
            
              
              20
              
              
              
              
              
              
              
              
              
              
            
            
              
              21
              
              
              
              
              
              
              
              
              
              
            
            
              
              22
              53
              
              55
              r
              
              
              
              
              
              
            
            
              
              23
              37
              f
              44
              f
              
              
              
              
              
              
            
            
              
              24
              39
              f
              39
              f
              
              
              
              
              
              
            
            
              
              25
              32
              f
              40
              f
              
              
              
              
              
              
            
            
              
              26
              27
              cas
              27
              cas
              
              
              
              
              
              
            
            
              
              27
              37
              
              36
              f
              
              
              
              
              
              
            
            
              
              28
              26
              c
              36
              f
              
              
              
              
              
              
            
            
              
              29
              24
              s
              23
              s
              
              
              
              
              
              
            
            
              
              30
              24
              f
              31
              f
              
              
              
              
              
              
            
            
              
              31.
              23
              f
              32
              f
              
              
              
              
              
              
            
            
              
              Feb.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              22
              f
              32
              f
              
              
              
              
              
              
            
            
              
               2.
              22
              f
              31
              
              
              
              
              
              
              
            
            
              
               3.
              26
              f
              36
              c
              
              
              
              
              
              
            
            
              
               4
              35
              car
              42
              f
              
              
              
              
              
              
            
            
              
               5.
              36
              
              43
              f
              
              
              
              
              
              
            
            
              
               6.
              24
              c
              24
              s
              
              
              
              
              
              
            
            
              
               7.
              27
              c
              41
              f
              
              
              
              
              
              
            
            
              
               8.
              38
              f
              45
              f
              
              
              
              
              
              
            
            
              
               9.
              35
              cars
              39
              car
              
              
              
              
              
              
            
            
              
              10.
              40
              car
              53
              f
              
              snow gone generally.
              
              
            
            
              
              11.
              48
              f
              52
              c
              
              
              
              
              
              
            
            
              
              12.
              45
              r
              43
              r
              
              
              
              
              
              
            
            
              
              13.
              36
              f
              43
              f
              
              
              
              
              
              
            
            
              
              14.
              34
              c
              43
              c
              
              
              
              
              
              
            
            
              
              15.
              35
              c
              41
              c
              
              
              
              
              
              
            
            
              
              16.
              22
              c
              28
              cas
              
              
              
              
              
              
            
            
              
              17
              23
              f
              36
              f
              
              
              
              
              
              
            
            
              
              18
              30
              f
              40
              f
              
              
              
              
              
              
            
            
              
              19
              33
              
              40
              r
              
              
              
              
              
              
            
            
              
              20
              48
              car
              56
              c
              
              
              
              
              
              
            
            
              
              21
              34
              f
              40
              f
              
              
              
              
              
              
            
            
              
              22
              28
              f
              40
              f
              
              
              
              
              
              
            
            
              
              23
              30
              s
              37
              c
              
              
              
              
              
              
            
            
              
              24.
              31
              
              26
              f
              
              at 10.P.M. mercury 14.
              
              
            
            
              
              25.
              17
              f
              27
              f
              
              
              
              
              
              
            
            
              
              26.
              20
              c
              
              
              
              
              
              
              
              
            
            
              
              27.
              22
              c
              40
              f
              
              
              
              
              
              
            
            
              
              28.
              32
              f
              42
              f
              
              
              
              
              
              
            
            
              
              Mar
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              35
              f
              50
              f
              
              
              
              
              
              
            
            
              
               2
              49
              far
              61
              c
              
              
              
              
              
              
            
            
              
               3
              55
              r
              59
              f
              
              
              
              
              
              
            
            
            
              
               4
              23
              f
              35
              f
              
              
              
              
              
              
            
            
              
               5
              20
              cas
              24
              s
              
              
              
              
              
              
            
            
              
               6
              28
              r.s.
              37
              cas
              
              snow 4.I.
              
              
              
              
            
            
              
               7
              35
              c
              
              f
              
              
              
              
              
              
            
            
              
               8
              34
              f
              39
              f
              
              snow gone on plains
              
              
            
            
              
               9
              29
              f
              41
              c
              
              
              
              
              
              
            
            
              
              10
              35
              f
              46
              f
              
              
              
              
              
              
            
            
              
              11
              38
              f
              
              
              
              
              
              
              
              
            
            
              
              12
              
              
              
              
              
              
              
              
              
              
            
            
              
              13
              
              
              
              
              
              
              
              
              
              
            
            
              
              14
              
              
              
              
              
              
              
              
              
              
            
            
              
              15
              
              
              
              
              
              
              
              
              
              
            
            
              
              16
              
              
              
              
              
              
              
              
              
              
            
            
              
              17
              
              
              
              
              
              
              
              
              
              
            
            
              
              18
              
              
              
              
              
              
              
              
              
              
            
            
              
              19
              
              
              
              
              
              
              
              
              
              
            
            
              
              20
              
              
              
              
              
              
              
              
              
              
            
            
              
              21
              
              
              
              
              
              
              
              
              
              
            
            
              
              22
              
              
              
              
              
              
              
              
              
              
            
            
              
              23
              
              
              
              
              
              
              
              
              
              
            
            
              
              24
              
              
              
              
              
              
              
              
              
              
            
            
              
              25
              
              
              
              
              
              
              
              
              
              
            
            
              
              26
              
              
              
              
              
              
              
              
              
              
            
            
              
              27
              
              
              
              
              
              
              
              
              
              
            
            
              
              28
              
              
              
              
              
              
              
              
              
              
            
            
              
              29
              
              
              
              
              
              
              
              
              
              
            
            
              
              30
              
              
              
              
              
              
              
              
              
              
            
            
              
              31.
              
              
              
              
              
              
              
              
              
              
            
            
              
              Apr.
              
              
              
              
              
              
              
              
              
              
            
            
              
               1.
              
              
              
              
              
              
              
              
              
              
            
            
              
               2.
              
              
              
              
              
              
              
              
              
              
            
            
              
               3.
              
              
              
              
              
              
              
              
              
              
            
            
              
               4.
              
              
              
              
              
              
              
              
              
              
            
            
              
               5.
              
              
              
              
              
              
              
              
              
              
            
            
              
               6.
              
              
              
              
              
              
              
              
              
              
            
            
              
               7.
              
              
              
              
              
              
              
              
              
              
            
            
              
               8.
              
              
              
              
              
              
              
              
              
              
            
            
              
               9.
              
              
              
              
              
              
              
              
              
              
            
          
        